Exhibit 10.1

LOAN AGREEMENT

Dated as of July 14, 2011

between

DC-3300 ESSEX, LLC,

as Borrower,

and

GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P.,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I GENERAL TERMS

     24   

1.1        The Loan

     24   

1.2        Interest and Principal

     25   

1.3        Method and Place of Payment

     26   

1.4        Taxes; Regulatory Change

     26   

1.5        Release

     28   

ARTICLE II DEFEASANCE AND ASSUMPTION

     28   

2.1        Defeasance

     28   

2.2        Assumption

     30   

2.3        Transfers of Equity Interests in Borrower

     31   

ARTICLE III ACCOUNTS

     32   

3.1        Cash Management Account

     32   

3.2        Distributions from Cash Management Account

     33   

3.3        Loss Proceeds Account

     34   

3.4        Basic Carrying Costs Escrow Account

     34   

3.5        Lease Termination Payment Reserve Account

     36   

3.6        Capital Expenditure Reserve Account

     36   

3.7        Intentionally Deleted

     37   

3.8        Intentionally Deleted

     37   

3.9        Excess Cash Flow Reserve Account

     37   

3.10      Account Collateral

     37   

3.11      Bankruptcy

     38   

ARTICLE IV REPRESENTATIONS

     39   

4.1        Organization

     39   

4.2        Authorization

     39   

4.3        No Conflicts

     39   

4.4        Consents

     39   

4.5        Enforceable Obligations

     39   

4.6        No Default

     39   

4.7        Payment of Taxes

     40   

4.8        Compliance with Law

     40   

4.9        ERISA

     40   

4.10      Investment Company Act

     40   

4.11      No Bankruptcy Filing

     40   

4.12      Other Debt

     41   

4.13      Litigation

     41   

4.14      Leases; Material Agreements

     41   

4.15      Full and Accurate Disclosure

     42   

4.16      Financial Condition

     42   

4.17      Single-Purpose Requirements

     42   

4.18      Use of Loan Proceeds

     43   

4.19      Not Foreign Person

     43   

4.20      Labor Matters

     43   

4.21      Title

     43   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

4.22      No Encroachments

     43   

4.23      Physical Condition

     44   

4.24      Fraudulent Conveyance

     44   

4.25      Management

     44   

4.26      Condemnation

     44   

4.27      Utilities and Public Access

     44   

4.28      Environmental Matters

     45   

4.29      Assessments

     45   

4.30      No Joint Assessment

     45   

4.31      Separate Lots

     45   

4.32      Permits; Certificate of Occupancy

     46   

4.33      Flood Zone

     46   

4.34      Security Deposits

     46   

4.35      Acquisition Documents

     46   

4.36      Insurance

     46   

4.37      No Dealings

     46   

4.38      Estoppel Certificates

     46   

4.39      Federal Trade Embargos

     46   

4.40      Survival

     46   

ARTICLE V AFFIRMATIVE COVENANTS

     47   

5.1        Existence; Licenses

     47   

5.2        Maintenance of Property

     47   

5.3        Compliance with Legal Requirements

     48   

5.4        Impositions and Other Claims

     48   

5.5        Access to Property

     48   

5.6        Cooperate in Legal Proceedings

     48   

5.7        Leases

     49   

5.8        Plan Assets, etc.

     50   

5.9        Further Assurances

     50   

5.10      Management of Collateral

     50   

5.11      Notice of Material Event

     51   

5.12      Annual Financial Statements

     51   

5.13      Quarterly Financial Statements

     52   

5.14      Monthly Financial Statements; Non-Delivery of Financial Statements

     52   

5.15      Insurance

     53   

5.16      Casualty and Condemnation

     58   

5.17      Annual Budget

     61   

5.18      Nonbinding Consultation

     61   

5.19      Compliance with Encumbrances and Material Agreements

     61   

5.20      Prohibited Persons

     62   

ARTICLE VI NEGATIVE COVENANTS

     62   

6.1        Liens on the Collateral

     62   

6.2        Ownership

     62   

6.3        Transfer; Prohibited Change of Control

     62   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

6.4        Debt

     62   

6.5        Dissolution; Merger or Consolidation

     63   

6.6        Change in Business

     63   

6.7        Debt Cancellation

     63   

6.8        Affiliate Transactions

     63   

6.9        Misapplication of Funds

     63   

6.10      Jurisdiction of Formation; Name

     63   

6.11      Modifications and Waivers

     63   

6.12      ERISA

     64   

6.13      Alterations and Expansions

     64   

6.14      Advances and Investments

     64   

6.15      Single-Purpose Entity

     64   

6.16      Zoning and Uses

     64   

6.17      Waste

     65   

ARTICLE VII DEFAULTS

     65   

7.1        Event of Default

     65   

7.2        Remedies

     68   

7.3        Application of Payments after an Event of Default

     68   

ARTICLE VIII CONDITIONS PRECEDENT

     69   

8.1        Conditions Precedent to Closing

     69   

ARTICLE IX MISCELLANEOUS

     72   

9.1        Successors

     72   

9.2        GOVERNING LAW

     72   

9.3        Modification, Waiver in Writing

     72   

9.4        Notices

     73   

9.5        TRIAL BY JURY

     73   

9.6        Headings

     74   

9.7        Assignment and Participation

     74   

9.8        Severability

     75   

9.9        Preferences; Waiver of Marshalling of Assets

     75   

9.10      Remedies of Borrower

     75   

9.11      Offsets, Counterclaims and Defenses

     76   

9.12      No Joint Venture

     76   

9.13      Conflict; Construction of Documents

     76   

9.14      Brokers and Financial Advisors

     76   

9.15      Counterparts

     76   

9.16      Estoppel Certificates

     76   

9.17      General Indemnity; Payment of Expenses

     77   

9.18      No Third-Party Beneficiaries

     79   

9.19      Recourse

     80   

9.20      Right of Set-Off

     82   

9.21      Exculpation of Lender

     82   

9.22      Servicer

     82   

9.23      No Fiduciary Duty

     82   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

9.24      Borrower Information

     84   

9.25      PATRIOT Act Records

     84   

9.26      Prior Agreements

     84   

9.27      Publicity

     85   

9.28      Delay Not a Waiver

     85   

9.29      Schedules and Exhibits Incorporated

     85   

Exhibits

 

A Organizational Chart

B Form of Tenant Notice

 

Schedules

 

A Property

B Exception Report

C Deferred Maintenance Conditions

D Rent Roll

E Material Agreements

 

-iv-



--------------------------------------------------------------------------------

LOAN AGREEMENT

This Loan Agreement (this “Agreement”) is dated July 14, 2011 and is between
GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership,
as lender (together with its successors and assigns, including any lawful holder
of any portion of the Indebtedness, as hereinafter defined, “Lender”), and
DC-3300 ESSEX, LLC, a Delaware limited liability company, as borrower (together
with its permitted successors and assigns, “Borrower”).

RECITALS

Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the property known as CHI Data Center (3300
Essex).

Lender is willing to make the Loan on the terms and subject to the conditions
set forth in this Agreement if Borrower joins in the execution and delivery of
this Agreement, the Note and the other Loan Documents.

In consideration of the agreements, provisions and covenants contained herein
and in the other Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower agree as follows:

DEFINITIONS

(a) When used in this Agreement, the following capitalized terms have the
following meanings:

“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest and
other earnings thereon, and all securities and investment property credited
thereto and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities.

“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.

“ALTA” means the American Land Title Association, or any successor thereto.

“Alteration” means any demolition, alteration, installation, improvement or
expansion of or to the Property or any portion thereof.

“Annual Budget” means a capital and operating expenditure budget for the
Property prepared by Borrower that specifies amounts sufficient to operate and
maintain the Property at a standard at least equal to that maintained on the
Closing Date.

 

LOAN AGREEMENT – Page 1



--------------------------------------------------------------------------------

“Appraisal” means an as-is appraisal of the Property that is prepared by a
member of the Appraisal Institute selected by Lender, meets the minimum
appraisal standards for national banks promulgated by the Comptroller of the
Currency pursuant to Title XI of the Financial Institutions Reform, Recovery,
and Enforcement Act of 1989, as amended (FIRREA) and complies with the Uniform
Standards of Professional Appraisal Practice (USPAP).

“Approved Annual Budget” has the meaning set forth in Section 5.17.

“Approved Management Agreement” means that certain Property Management and
Leasing Agreement, dated as of the Closing Date, between Borrower and the
initial Approved Property Manager, and any other management agreement that is
approved by Lender and with respect to which the Rating Condition is satisfied,
in each case as the same may be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.

“Approved Property Manager” means Carter Validus Real Estate Management
Services, LLC or any other management company approved by Lender and with
respect to which the Rating Condition is satisfied, in each case unless and
until Lender requests the termination of that management company pursuant to
Section 5.10(d).

“Assignment” has the meaning set forth in Section 9.7(b).

“Assumption” has the meaning set forth in Section 2.2.

“Bankruptcy Code” has the meaning set forth in Section 7.1(d).

“Basic Carrying Costs Escrow Account” has the meaning set forth in
Section 3.4(a).

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

“Borrower Tax” means any U.S. Tax and any present or future tax, assessment or
other charge or levy imposed by, or on behalf of, any jurisdiction through which
or from which payments due hereunder are made (or any taxing authority thereof).

“Budgeted Operating Expenses” means, with respect to any calendar month, (i) an
amount equal to the Operating Expenses for such calendar month as set forth in
the then-applicable Approved Annual Budget, or (ii) such greater amount as shall
equal Borrower’s actual Operating Expenses for such month, except that during
the continuance of a Trigger Period such greater amount shall in no event exceed
105% of the amount specified in clause (i) of this definition without the prior
written consent of Lender, not to be unreasonably withheld, delayed or
conditioned, provided that no such consent shall be required in connection with
expenditures for non-discretionary items and expenditures required to be made by
reason of the occurrence of any emergency (i.e., an unexpected event that
threatens imminent harm to persons or property at the Property) and with respect
to which it would be impracticable, under the circumstances, to obtain Lender’s
prior consent thereto.

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.

 

LOAN AGREEMENT – Page 2



--------------------------------------------------------------------------------

“Capital Expenditure” means hard and soft costs incurred by Borrower with
respect to replacements and capital repairs made to the Property (including
repairs to, and replacements of, structural components, roofs, building systems,
parking garages and parking lots), in each case to the extent capitalized in
accordance with GAAP.

“Capital Expenditure Reserve Account” has the meaning set forth in
Section 3.6(a).

“Carter and Associates” shall mean Carter and Associates, L.L.C., a Georgia
limited liability company.

“Cash Management Account” has the meaning set forth in Section 3.1(a).

“Cash Management Agreement” means that certain cash management agreement, dated
as of the Closing Date, among Borrower, Lender and the Cash Management Bank that
maintains the Cash Management Account as of the Closing Date, as the same may
from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.

“Cash Management Bank” means, individually and collectively, the Eligible
Institution(s) at which the Collateral Accounts (other than the Lockbox Account)
are maintained.

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of the Property.

“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.

“CHI Lease” means that certain Datacenter Lease dated January 12, 2011,
currently between Borrower, as landlord, and Catholic Health Initiatives, as
tenant, as same may be further amended pursuant to the terms of this Agreement.

“Closing Date” means the date of this Agreement.

“Closing Date NOI” means $2,383,200.00.

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means all assets owned from time to time by Borrower including the
Property, the Revenues and all other tangible and intangible property in respect
of which Lender is granted a Lien under the Loan Documents, and all proceeds
thereof.

“Collateral Account” means each of the accounts and sub-accounts established
pursuant to Article III hereof.

 

LOAN AGREEMENT – Page 3



--------------------------------------------------------------------------------

“Condemnation” means a taking or voluntary conveyance of all or part of the
Property or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Authority.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.

“Control” of any entity means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 50.1% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
entity, whether through the ability to exercise voting power, by contract or
otherwise (“Controlled” and “Controlling” each have the meanings correlative
thereto).

“Cooperation Agreement” means that certain Mortgage Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower, Lender and Sponsor, as the same
may from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.

“Damages” to a party means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise.

“DBRS” means DBRS, Inc. or its applicable affiliate.

“Debt” means, with respect to any Person, without duplication:

(i) all indebtedness of such Person to any other party (regardless of whether
such indebtedness is evidenced by a written instrument such as a note, bond or
debenture), including indebtedness for borrowed money or for the deferred
purchase price of property or services;

(ii) all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;

(iii) all indebtedness secured by a Lien on any property owned by such Person
(whether or not such indebtedness has been assumed) except obligations for
impositions that are not yet due and payable;

(iv) all Contingent Obligations of such Person;

 

LOAN AGREEMENT – Page 4



--------------------------------------------------------------------------------

(v) all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars or similar
agreements) and similar agreements;

(vi) all contractual indemnity obligations of such Person; and

(vii) any material actual or contingent liability to any Person or Governmental
Authority with respect to any employee benefit plan (within the meaning of
Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of ERISA or
Section 412 of the Code.

“Default” means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

“Default Interest” means, during the continuance of an Event of Default, the
amount by which interest accrued on the Notes or Note Components at their
respective Default Rates exceeds the amount of interest that would have accrued
on the Notes or Note Components at their respective Interest Rates.

“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) 5% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time; provided that, if the foregoing would result in an
interest rate in excess of the maximum rate permitted by applicable law, the
Default Rate shall be limited to the maximum rate permitted by applicable law
and in no event shall the Default Rate exceed 12%.

“Defeasance Borrower” has the meaning set forth in Section 2.1(b).

“Defeasance Collateral” means AAA-rated obligations that are either the direct
obligations of, or are fully guaranteed by the full faith and credit of, the
United States of America and are not subject to prepayment, call or early
redemption.

“Defeasance Pledge Agreement” has the meaning set forth in Section 2.1(a)(iii).

“Defease” means to deliver Defeasance Collateral as substitute Collateral for
the Loan in accordance with Section 2.1 and to cause the Note to be assumed by a
Defeasance Borrower in accordance herewith; and the terms “Defeased” and
“Defeasance” have meanings correlative to the foregoing.

“Deferred Maintenance Conditions” means those items described in Schedule C, as
more particularly described in the Engineering Report.

“Eligible Account” means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company that complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution that has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) that, in either case, has corporate trust powers, acting in its
fiduciary capacity.

 

LOAN AGREEMENT – Page 5



--------------------------------------------------------------------------------

“Eligible Institution” means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least
“A–1” by S&P, “P-1” by Moody’s and/or “F-1” by Fitch and whose long-term senior
unsecured debt obligations are rated at least “A-” by S&P, “A” by Fitch and “A2”
by Moody’s and whose deposits are insured by the FDIC or (ii) with respect to
which the Rating Condition is satisfied.

“Embargoed Person” means any Person subject to trade restrictions under any
Federal Trade Embargo.

“Engineering Report” means a structural and seismic engineering report or
reports (including a “probable maximum loss” calculation, if applicable) with
respect to the Property prepared by an independent engineer approved by Lender
and delivered to Lender in connection with the Loan, and any amendments or
supplements thereto delivered to Lender.

“Environmental Claim” means any written notice, claim, proceeding, notice of
proceeding, investigation, demand, abatement order or other order or directive
by any Person or Governmental Authority alleging or asserting liability with
respect to Borrower or the Property arising out of, based on, in connection
with, or resulting from (i) the actual or alleged presence, Use or Release of
any Hazardous Substance, (ii) any actual or alleged violation of any
Environmental Law, or (iii) any actual or alleged injury or threat of injury to
property, health or safety, natural resources or to the environment caused by
Hazardous Substances.

“Environmental Indemnity” means that certain environmental indemnity agreement
executed by Borrower, the Sponsor and Carter and Associates as of the Closing
Date, as the same may from time to time be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.

“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, orders, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to (i) the
pollution, protection or cleanup of the environment, (ii) the impact of
Hazardous Substances on property, health or safety, (iii) the Use or Release of
Hazardous Substances, (iv) occupational safety and health, industrial hygiene or
the protection of human, plant or animal health or welfare or (v) the liability
for or costs of other actual or threatened danger to health or the environment.
The term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successors thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including Subtitle I relating to
underground storage tanks); the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act; the Federal Water Pollution Control Act; the Federal Insecticide,
Fungicide and Rodenticide Act; the

 

LOAN AGREEMENT – Page 6



--------------------------------------------------------------------------------

Endangered Species Act; the National Environmental Policy Act; and the River and
Harbors Appropriation Act. The term “Environmental Law” also includes, but is
not limited to, any present and future federal state and local laws, statutes
ordinances, rules, regulations and the like, as well as common law, conditioning
transfer of property upon a negative declaration or other approval of a
Governmental Authority of the environmental condition of a property; or
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental conditions of a property to any Governmental Authority or
other Person, whether or not in connection with transfer of title to or interest
in property.

“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-05 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Lender and delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender, and shall also include any other
environmental reports delivered to Lender pursuant to this Agreement and the
Environmental Indemnity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.

“Event of Default” has the meaning set forth in Section 7.1.

“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.

“Excess Cash Flow Reserve Account” has the meaning set forth in Section 3.9(a).

“Exculpated Person” means each Person that is an affiliate, equityholder,
beneficiary, trustee, member, officer, director, agent, manager, independent
manager, employee or partner of Borrower or Sponsor.

“Federal Trade Embargo” means any federal law imposing trade restrictions,
including (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended), (ii) the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq., as amended), (iii) any enabling
legislation or executive order relating to the foregoing, (iv) Executive Order
13224, and (v) the PATRIOT Act.

“Fiscal Quarter” means the three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld, delayed or conditioned.

 

LOAN AGREEMENT – Page 7



--------------------------------------------------------------------------------

“Fiscal Year” means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld, delayed or
conditioned.

“Fitch” means Fitch, Inc. and its successors.

“Force Majeure” means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes, work stoppage, shortages of labor or materials or similar
causes beyond the reasonable control of Borrower; provided that (1) any period
of Force Majeure shall apply only to performance of the obligations necessarily
affected by such circumstance and shall continue only so long as Borrower is
continuously and diligently using all reasonable efforts to minimize the effect
and duration thereof; and (2) Force Majeure shall not include the unavailability
or insufficiency of funds.

“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.

“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.

“Form W-9” means Form W-9 (Request for Taxpayer Identification Number and
Certification) of the Department of the Treasury of the United States of
America, and any successor form.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).

“Guaranty” means that certain guaranty, dated as of the Closing Date, executed
by Sponsor and Carter and Associates for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
that may have a negative impact on human health or the indoor or outdoor
environment or the presence of which on, in or under the Property is prohibited
or requires investigation or remediation under Environmental Law, including
petroleum and petroleum by-products, asbestos and asbestos-containing materials,
toxic mold, polychlorinated

 

LOAN AGREEMENT – Page 8



--------------------------------------------------------------------------------

biphenyls, lead and radon, and compounds containing them (including gasoline,
diesel fuel, oil and lead-based paint), pesticides and radioactive materials,
flammables and explosives and compounds containing them, but excluding those
substances commonly used in the operation and maintenance of properties of kind
and nature similar to those of the Property that are used at the Property in
compliance with all Environmental Laws and in a manner that does not result in
contamination of the Property or in a Material Adverse Effect.

“Increased Costs” has the meaning set forth in Section 1.4(d).

“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, Yield Maintenance Premiums and other amounts
due or to become due to Lender pursuant to this Agreement, under the Notes or in
accordance with any of the other Loan Documents, and all other amounts, sums and
expenses reimbursable by Borrower to Lender hereunder or pursuant to the Notes
or any of the other Loan Documents.

“Indemnified Liabilities” has the meaning set forth in Section 9.19(b).

“Indemnified Parties” has the meaning set forth in Section 9.17.

“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any portion thereof or any use or condition thereof, which may, at any time,
be recommended by the board of fire underwriters, if any, having jurisdiction
over the Property, or any other body exercising similar functions.

“Interest Accrual Period” means each period from and including the sixth day of
a calendar month through and including the fifth day of the immediately
succeeding calendar month; provided, that, prior to a Securitization, Lender
shall have the right, in connection with a change in the Payment Date in
accordance with the definition thereof, to make a corresponding change to the
Interest Accrual Period. Notwithstanding the foregoing, the first Interest
Accrual Period shall commence on and include the Closing Date.

“Interest Rate” means 5.10% per annum (subject to Section 1.1(c)).

“Lease” means any lease, license, letting, concession, occupancy agreement,
sublease to which Borrower is a party or has a consent right, or other agreement
(whether written or oral and whether now or hereafter in effect) under which
Borrower is a lessor, sublessor, licensor or other grantor existing as of the
Closing Date or thereafter entered into by Borrower, in each case pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of any space in the Property, and every modification or
amendment thereof, and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

“Lease Termination Payment Reserve Account” shall have the meaning set forth in
Section 3.5(a).

 

LOAN AGREEMENT – Page 9



--------------------------------------------------------------------------------

“Leasing Commissions” means leasing commissions required to be paid by Borrower
in connection with the leasing of space to Tenants at the Property pursuant to
Leases entered into by Borrower in accordance herewith and payable in accordance
with third-party/arm’s-length written brokerage agreements or in accordance with
the Approved Management Agreement, provided that the commissions payable
pursuant thereto are commercially reasonable based upon the then current
brokerage market for property of a similar type and quality to the Property in
the geographic market in which the Property is located.

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws and zoning restrictions) affecting
Borrower, Sponsor, the Property or any other Collateral or any portion thereof
or the construction, ownership, use, alteration or operation thereof, or any
portion thereof (whether now or hereafter enacted and in force), and all
permits, licenses and authorizations and regulations relating thereto.

“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.

“Lender 80% Determination” means a reasonable determination by Lender that,
based on a current or updated appraisal, a broker’s price opinion or other
written determination of value using a commercially reasonable valuation method
satisfactory to Lender, the fair market value of the Property securing the Loan
at the time of such determination (but excluding any value attributable to
property that is not an interest in real property within the meaning of
section 860G(a)(3)(A) of the Code) is at least 80% of the Loan’s adjusted issue
price within the meaning of the Code.

“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge on or affecting any Collateral or any portion thereof, or any interest
therein (including any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease or similar transaction having substantially
the same economic effect as any of the foregoing, the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any other jurisdiction, domestic or foreign, and mechanics’,
materialmen’s and other similar liens and encumbrances, as well as any option to
purchase, right of first refusal, right of first offer or similar right).

“Loan” has the meaning set forth in Section 1.1(a).

“Loan Amount” means $16,000,000.00.

“Loan Documents” means this Agreement, the Note, the Security Instrument (and
related financing statements), the Environmental Indemnity, the Subordination of
Property Management Agreement, the Cash Management Agreement, the Lockbox
Account Agreement, the Cooperation Agreement, the Guaranty, any Defeasance
Pledge Agreement, the Operating Account Agreement and all other agreements,
instruments, certificates and documents necessary to effectuate the granting to
Lender of first-priority Liens on the Collateral or otherwise in satisfaction of
the requirements of this Agreement or the other documents listed above or
hereafter entered into by Lender and Borrower in connection with the Loan, as
all of the aforesaid may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance herewith.

 

LOAN AGREEMENT – Page 10



--------------------------------------------------------------------------------

“Lockbox Account” has the meaning set forth in Section 3.1(a).

“Lockbox Account Agreement” has the meaning set forth in Section 3.1(a).

“Lockbox Bank” means an Eligible Institution chosen by Borrower and reasonably
satisfactory to Lender.

“Lockout Period” means the period from the Closing Date to but excluding the
first Payment Date following the earlier to occur of (i) the third anniversary
of the Closing Date and (ii) the second anniversary of the date on which the
entire Loan (including any subordinated interest therein) has been Securitized
pursuant to a Securitization or series of Securitizations.

“Loss Proceeds” means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of the Property in connection with a Casualty
or Condemnation thereof (after the deduction therefrom and payment to Borrower
and Lender, respectively, of any and all reasonable expenses incurred by
Borrower and Lender in the recovery thereof, including all attorneys’ fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation).

“Loss Proceeds Account” has the meaning set forth in Section 3.3(a).

“Major Lease” means any Lease that (i) when aggregated with all other Leases at
the Property with the same Tenant (or affiliated Tenants), and assuming the
exercise of all expansion rights and all preferential rights to lease additional
space contained in such Lease, is expected to cover more than 1,000 rentable
square feet, (ii) contains an option or preferential right to purchase all or
any portion of the Property, (iii) is with an affiliate of Borrower as Tenant,
or (iv) is entered into during the continuance of an Event of Default.

“Material Adverse Effect” means a material adverse effect upon (i) Borrower’s
title to the Property, (ii) the ability of the Property to generate net cash
flow sufficient to service the Loan, (iii) the ability of Borrower or Sponsor to
perform any material provision of any Loan Document, (iv) Lender’s ability to
enforce and derive the principal benefit of the security intended to be provided
by the Security Instrument and the other Loan Documents, or (v) the value, use
or enjoyment of the Property or the operation or occupancy thereof.

“Material Agreements” means each contract and agreement (other than Leases)
relating to the Property, or otherwise imposing obligations on Borrower, under
which Borrower would have the obligation to pay more than $100,000 per annum and
that cannot be terminated by Borrower without cause upon 60 days’ notice or less
without payment of a termination fee, or that is with an affiliate of Borrower.

“Material Alteration” means any Alteration to be performed by or on behalf of
Borrower at the Property that (a) is reasonably expected to result in a Material
Adverse Effect, (b) is reasonably expected to cost in excess of the Threshold
Amount, as determined by an independent architect, or (c) is reasonably expected
to permit (or is reasonably likely to induce) any Tenant to terminate its Lease
or abate rent.

 

LOAN AGREEMENT – Page 11



--------------------------------------------------------------------------------

“Maturity Date” means the Payment Date in August, 2016, or such earlier date as
may result from acceleration of the Loan in accordance with this Agreement.

“Maximum Management Fee” means 3.0% of the gross revenues of the Property.

“Minimum Balance” has the meaning set forth in Section 3.2(a).

“Monthly Capital Expenditure Amount” means $250.00.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Operating Income” means, with respect to any Test Period, the excess of
(i) Operating Income (other than percentage rent and other income not considered
base rent) for the last two Fiscal Quarters contained in such Test Period, times
two, plus the actual percentage rent and other income not considered base rent
for the Test Period, minus (ii) Operating Expenses for such Test Period.

“Nonconsolidation Opinion” means the opinion letter, dated the Closing Date,
delivered by Borrower’s counsel to Lender and addressing issues relating to
substantive consolidation in bankruptcy.

“Note(s)” means that certain promissory note, dated as of the Closing Date, made
by Borrower to the order of Lender to evidence the Loan, as such note may be
replaced by multiple Notes in accordance with Section 1.1(c) and as otherwise
assigned (in whole or in part), amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.

“Note Component” has the meaning set forth in Section 1.1(c).

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including trade embargo, economic sanctions, or other prohibitions
imposed by Executive Order of the President of the United States. The OFAC List
currently is accessible at http://www.treasury.gov/ofac/downloads/t11sdn.pdf.

“Officer’s Certificate” means a certificate delivered to Lender that is signed
by an authorized officer of Borrower and certifies the information therein to
the best of such officer’s knowledge.

“Operating Account” means an Eligible Account maintained by the Approved
Property Manager or Borrower at an Eligible Institution, which account (i) shall
only contain amounts in respect of Operating Expenses for the Property (and no
amounts unrelated to the Property shall be deposited therein or otherwise
commingled with the amounts on deposit in such account) and (ii) is subject to
an Operating Account Agreement.

 

LOAN AGREEMENT – Page 12



--------------------------------------------------------------------------------

“Operating Account Agreement” means an agreement relating to the Operating
Account, dated as of the date hereof, among Lender, Borrower and the Eligible
Institution at which such account is maintained, pursuant to which such account
is pledged to the Lender and the Approved Property Manager or Borrower is given
full access to the funds on deposit therein but provides for the discontinuance
of such access upon receipt by such Eligible Institution of written notice from
Lender of the occurrence of an Event of Default, as such agreement may be
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.

“Operating Expenses” means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Borrower and
the Propertyduring such period, determined in accordance with GAAP; provided,
however, that such expenses shall not include (i) depreciation, amortization or
other non-cash items (other than expenses that are due and payable but not yet
paid), (ii) interest, principal or any other sums due and owing with respect to
the Loan, (iii) income taxes or other taxes in the nature of income taxes,
(iv) Capital Expenditures, or (v) equity distributions.

“Operating Income” means, for any period, all operating income from the Property
during such period, determined in accordance with GAAP (but without
straight-lining of rents), and as adjusted by Lender to normalize such income,
other than (i) Loss Proceeds (but Operating Income will include rental loss
insurance proceeds to the extent allocable to such period), (ii) any revenue
attributable to a Lease that is not a Qualifying Lease, (iii) any revenue
attributable to a Lease to the extent it is paid more than 30 days prior to the
due date, (iv) any interest income from any source, (v) any repayments received
from any third party of principal loaned or advanced to such third party by
Borrower, (vi) any proceeds resulting from the Transfer of all or any portion of
the Collateral, (vii) sales, use and occupancy or other taxes on receipts
required to be accounted for by Borrower to any government or governmental
agency, (viii) Termination Fees, and (ix) any other extraordinary or
non-recurring items.

“Participation” has the meaning set forth in Section 9.7(b).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended from time to time.

“Payment Date” means, with respect to each Interest Accrual Period, the sixth
day of the calendar month in which such Interest Accrual Period ends (or, if
such day is not a Business Day, the first preceding Business Day); provided,
that prior to a Securitization, Lender shall have the right to change the
Payment Date so long as a corresponding change to the Interest Accrual Period is
also made.

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of the Property
(including certificates of occupancy, business licenses, state health department
licenses, licenses to conduct business and all such other permits, licenses,
consents, approvals and rights, obtained from any Governmental Authority or
private Person concerning ownership, operation, use or occupancy of the
Property).

 

LOAN AGREEMENT – Page 13



--------------------------------------------------------------------------------

“Permitted Debt” means:

(i) the Indebtedness;

(ii) Taxes not yet delinquent;

(iii) tenant allowances and Capital Expenditure costs required under Leases or
otherwise permitted to be incurred under the Loan Documents that are paid on or
prior to the date when due; and

(iv) Trade Payables not represented by a note, customarily paid by Borrower
within 60 days of incurrence and in fact not more than 60 days outstanding,
which are incurred in the ordinary course of Borrower’s ownership and operation
of the Property, in amounts reasonable and customary for similar properties and
not exceeding 2.0% of the Loan Amount in the aggregate.

“Permitted Encumbrances” means:

(i) the Liens created by the Loan Documents;

(ii) all Liens and other matters specifically disclosed on Schedule B of the
Title Insurance Policy;

(iii) Liens, if any, for Taxes not yet delinquent;

(iv) mechanics’, materialmen’s or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being diligently contested
in good faith and by appropriate proceedings, provided that no such Lien is in
imminent danger of foreclosure and provided further that either (a) each such
Lien is released or discharged of record or fully insured over by the title
insurance company issuing the Title Insurance Policy within 30 days of its
creation, or (b) Borrower deposits with Lender, by the expiration of such 30-day
period, an amount equal to 150% of the dollar amount of such Lien or a bond in
the aforementioned amount from such surety, and upon such terms and conditions,
as is reasonably satisfactory to Lender, as security for the payment or release
of such Lien; and

(v) rights of existing and future Tenants as tenants only pursuant to written
Leases entered into in conformity with the provisions of this Agreement.

“Permitted Investments” means the following, subject to the qualifications
hereinafter set forth:

(i) direct obligations of, or obligations fully and unconditionally guaranteed
as to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year;

 

LOAN AGREEMENT – Page 14



--------------------------------------------------------------------------------

(ii) federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements, each having maturities of not more than
90 days, of any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, the short-term debt
obligations of which are rated A-1+ by S&P, F1+ by Fitch and P-1 by Moody’s (and
if the term is between one and three months A1 by Moody’s) and, if it has a term
in excess of three months, the long-term debt obligations of which are rated AAA
(or the equivalent) by each of the Rating Agencies, and that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $1,000,000,000;

(iii) deposits that are fully insured by the Federal Deposit Insurance Corp.
(FDIC);

(iv) commercial paper rated A–1+ by S&P, F1+ by Fitch and P-1 Moody’s (and if
the term is between one and three months A1 by Moody’s) by each of the Rating
Agencies and having a maturity of not more than 90 days;

(v) any money market funds that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clause (i) above,
(b) has net assets of not less than $5,000,000,000, and (c) has a rating of AAAm
or AAAm-G from S&P, Aaa by Moody’s and the highest rating obtainable from Fitch;
and

(vi) such other investments as to which the Rating Condition has been satisfied.

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities that exceed the time periods set forth
above; (iii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change; and
(iv) shall exclude any investment where the right to receive principal and
interest derived from the underlying investment provides a yield to maturity in
excess of 120% of the yield to maturity at par of such underlying investment.
Interest on Permitted Investments may either be fixed or variable, and any
variable interest must be tied to a single interest rate index plus a single
fixed spread (if any), and move proportionately with that index. No Permitted
Investments shall require a payment above par for an obligation if the
obligation may be prepaid at the option of the issuer thereof prior to its
maturity. Except as expressly provided for above, all Permitted Investments
shall mature or be redeemable upon the option of the holder thereof on or prior
to the earlier of (x) three months from the date of their purchase or (y) the
Business Day preceding the day before the date such amounts are required to be
applied hereunder.

 

LOAN AGREEMENT – Page 15



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code, or
(iii) governmental plan (as defined in Section 3(32) of ERISA) subject to
federal, state or local laws, rules or regulations substantially similar to
Title I of ERISA or Section 4975 of the Code.

“Policies” has the meaning set forth in Section 5.15(b).

“Prepayment Period” means the final two Interest Accrual Periods prior to the
Maturity Date.

“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal. If The Wall Street Journal ceases to publish the “prime
rate,” then Lender shall select an equivalent publication that publishes such
“prime rate,” and if such “prime rate” is no longer generally published or is
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender shall reasonably select a comparable interest rate index.

“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.

“Prohibited Change of Control” means the occurrence of either or both of the
following: (i) the failure of Borrower to be Controlled by one or more Qualified
Equityholders (individually or collectively), or (ii) the failure of any other
Required SPE to be Controlled by the same Qualified Equityholder(s) that Control
Borrower.

“Prohibited Pledge” has the meaning set forth in Section 7.1(f).

“Property” means the real property described on Schedule A, together with all
buildings and other improvements thereon and all personal property appurtenant
thereto.

“Qualified Equityholder” means:

(1) prior to the first anniversary of the Closing Date, Sponsor; and

(2) from and after the first anniversary of the Closing Date, (i) Sponsor,
(ii) PAL DC Dallas, LLC, a Delaware limited liability company (“PAL DC Dallas”),
and a member of Borrower, provided at all times, (y) such entity is Controlled
by Robert Hurst and/or Alex Hurst, the members of PAL DC Dallas as of the
Closing Date and (z) Robert Hurst shall own no less than 26.0% of the equity
interests in PAL DC Dallas, (iii) any Person approved by Lender with respect to
which the Rating Condition is satisfied, or (iv) a bank, saving and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, real estate company, investment fund or an
institution substantially similar to any of the foregoing, provided in

 

LOAN AGREEMENT – Page 16



--------------------------------------------------------------------------------

each case under this clause (iv) that such Person (x) has total assets (in name
or under management) in excess of $650,000,000 and (except with respect to a
pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity in excess of $250,000,000 (in both cases, exclusive of the
Property), and (y) is regularly engaged in the business of owning and operating
comparable properties in major metropolitan areas.

“Qualifying Lease” means a Lease to a Tenant that is in occupancy at the
Property, open for business at the Property, not in default under its Lease and
not the subject of a bankruptcy or similar insolvency proceedings (unless such
Tenant has assumed such Lease in bankruptcy).

“Rating Agency” shall mean, prior to the final Securitization of the Loan, each
of S&P, Moody’s, DBRS and Fitch, or any other nationally-recognized statistical
rating agency that has been designated by Lender and, after the final
Securitization of the Loan, shall mean any of the foregoing that have rated and
continue to rate any of the Certificates (excluding unsolicited ratings).

“Rating Condition” means, with respect to any proposed action, the receipt by
Lender of confirmation in writing from each of the Rating Agencies that such
action shall not result, in and of itself, in a downgrade, withdrawal, or
qualification of any rating then assigned to any outstanding Certificates;
except that if all or any portion of the Loan has not been Securitized pursuant
to a Securitization rated by the Rating Agencies, then “Rating Condition” shall
instead mean the receipt of prior written approval of both (x) the applicable
Rating Agencies (if and to the extent that any portion of the Loan has been
Securitized pursuant to a Securitization or series of Securitizations rated by
such Rating Agencies), and (y) Lender in its sole discretion. No Rating
Condition shall be regarded as having been satisfied unless and until any
conditions imposed on the effectiveness of any confirmation from any Rating
Agency shall have been satisfied. Lender shall have the right in its sole
discretion to waive a Rating Condition requirement with respect to any Rating
Agency that Lender determines has declined to review the applicable proposal;
provided that if Lender determines that any Rating Agency has declined to review
a Defeasance, then the Rating Condition requirement shall not be waived but
shall instead be deemed satisfied as it relates to such Rating Agency for such
Defeasance.

“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata), and “Released” has the
meaning correlative thereto.

 

LOAN AGREEMENT – Page 17



--------------------------------------------------------------------------------

“REMIC” means a “real estate mortgage investment conduit” as defined in
Section 860D of the Code.

“Rent Roll” has the meaning set forth in Section 4.14(a).

“Required SPE” means Borrower and any Single-Purpose Equityholder.

“Revenues” means all rents (including percentage rent), rent equivalents, moneys
payable as damages pursuant to a Lease or in lieu of rent or rent equivalents
(including all Termination Fees), royalties (including all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower from any and all sources including any obligations now existing or
hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Borrower and proceeds, if any, from business
interruption or other loss of income insurance.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

“Securitization” means a transaction in which all or any portion of the Loan is
deposited into one or more trusts or entities that issue Certificates to
investors, or a similar transaction; and the term “Securitize” and “Securitized”
have meanings correlative to the foregoing.

“Securitization Vehicle” means the issuer of Certificates in a Securitization of
the Loan.

“Security Instrument” means that certain deed of trust, assignment of rents and
leases, collateral assignment of property agreements, security agreement and
fixture filing encumbering the Property, executed by Borrower as of the Closing
Date, as the same may from time to time be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.

“Service” means the Internal Revenue Service or any successor agency thereto.

“Servicer” means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan. If at any time no entity
is so appointed, the term “Servicer” shall be deemed to refer to Lender.

“Single Member LLC” means a limited liability company that either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.

“Single-Purpose Entity” means a Person that:

(a) was formed under the laws of the State of Delaware solely for the purpose of
acquiring and holding (i) in the case of Borrower, an ownership interest in the
Property (or, if applicable, Defeasance Collateral), or (ii) in the case of a
Single-Purpose Equityholder, an ownership interest in Borrower;

 

LOAN AGREEMENT – Page 18



--------------------------------------------------------------------------------

(b) does not engage in any business unrelated to (i) the Property (or, if
applicable, Defeasance Collateral), or (ii) in the case of a Single-Purpose
Equityholder, its ownership interest in Borrower;

(c) does not own any assets other than those related to (i) its interest in the
Property (or, if applicable, Defeasance Collateral), or (ii) in the case of a
Single-Purpose Equityholder, its ownership interest in Borrower (and in the case
of Borrower, does not and will not own any assets on which Lender does not have
a Lien, other than excess cash that has been released to Borrower pursuant
hereto);

(d) does not have any Debt other than, (i) in the case of Borrower, Permitted
Debt, or (ii) in the case of a Single-Purpose Equityholder, reasonable and
customary administrative expenses and state franchise taxes;

(e) maintains books, accounts, records, financial statements, stationery,
invoices and checks that are separate and apart from those of any other Person
(except that such Person’s financial position, assets, results of operations and
cash flows may be included in the consolidated financial statements of an
affiliate of such Person in accordance with GAAP, provided that (i) any such
consolidated financial statements do not suggest in any way that such Person’s
assets are available to satisfy the claims of its affiliate’s creditors and
(ii) such assets shall also be listed on such Person’s own separate balance
sheet);

(f) is subject to and complies with all of the limitations on powers and
separateness requirements set forth in the organizational documentation of such
Person as of the Closing Date;

(g) holds itself out as being a Person separate and apart from each other Person
and not as a division or part of another Person;

(h) conducts its business in its own name;

(i) exercises reasonable efforts to correct any known misunderstanding actually
known to it regarding its separate identity, and maintains an arm’s-length
relationship with its affiliates;

(j) pays its own liabilities out of its own funds, including the salaries of its
own employees, if any (provided that the foregoing shall not require such
Person’s equityholders to make any additional capital contributions to such
Person) and reasonably allocates any overhead that is shared with an affiliate,
including paying for shared office space and services performed by any officer
or employee of an affiliate;

(k) maintains a sufficient number of employees, if any, in light of its
contemplated business operations;

(l) conducts its business so that the assumptions made with respect to it that
are contained in the Nonconsolidation Opinion shall at all times be true and
correct in all material respects;

 

LOAN AGREEMENT – Page 19



--------------------------------------------------------------------------------

(m) maintains its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

(n) observes all applicable entity-level formalities in all material respects;

(o) does not commingle its assets with those of any other Person and holds its
assets in its own name;

(p) does not assume, guarantee or become obligated for the debts of any other
Person, and does not hold out its credit as being available to satisfy the
obligations or securities of others;

(q) does not acquire obligations or securities of its direct or indirect
equityholders;

(r) does not pledge its assets for the benefit of any other Person and does not
make any loans or advances to any other Person;

(s) maintains adequate capital in light of its contemplated business operations
(provided that the foregoing shall not require such Person’s partners, members
or shareholders to make any additional capital contributions to such Person);

(t) if such entity is a Single Member LLC, has organizational documents that
provide that upon the occurrence of any event (other than a permitted equity
transfer) that causes its sole member to cease to be a member while the Loan is
outstanding, its special member shall automatically be admitted as the sole
member of the Single Member LLC and shall preserve and continue the existence of
the Single Member LLC without dissolution; and

(v) has by-laws or an operating agreement, or has a Single-Purpose Equityholder
with by-laws or an operating agreement, which provides that, for so long as the
Loan is outstanding, such Person shall not take or consent to any of the
following actions except to the extent expressly permitted in this Agreement and
the other Loan Documents:

(i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets (and, in the case of a Single-Purpose
Equityholder, the assets of Borrower);

(ii) the engagement by such Person (and, in the case of a Single-Purpose
Equityholder, the engagement by Borrower) in any business other than the
acquisition, development, management, leasing, ownership, maintenance and
operation of the Property and activities incidental thereto (and, in the case of
a Single-Purpose Equityholder, activities incidental to the acquisition and
ownership of its interest in Borrower);

 

LOAN AGREEMENT – Page 20



--------------------------------------------------------------------------------

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, the seeking or consenting to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official in respect of such Person, admitting in writing such Person’s
inability to pay its debts generally as they become due, or the taking of any
action in furtherance of any of the foregoing, in each case, in respect of
itself or, in the case of a Single-Purpose Equityholder, in respect of Borrower
without the affirmative vote of its members, partners or board of directors; and

(iv) any amendment or modification of any provision of its (and, in the case of
a Single-Purpose Equityholder, Borrower’s) organizational documents relating to
qualification as a “Single-Purpose Entity”.

“Single-Purpose Equityholder” means a Single-Purpose Entity that (x) is a
limited liability company or corporation formed under the laws of the State of
Delaware, (y) owns at least a 1% direct equity interest in Borrower, and
(z) serves as the general partner or managing member of Borrower.

“Sponsor” means Carter/Validus Operating Partnership, LP, a Delaware limited
partnership.

“Subordination of Property Management Agreement” means that certain consent and
agreement of manager and subordination of management agreement executed by
Borrower and the Approved Property Manager as of the Closing Date, as the same
may from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.

“Successor Borrower” means a Single-Purpose Entity that is Controlled by one or
more Qualified Equityholders.

“Survey” means current land title survey of the Property, certified to Borrower,
the title company issuing the Title Insurance Policy and Lender and their
respective successors and assigns, in form and substance reasonably satisfactory
to Lender.

“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the Property
or Borrower with respect to the Property or rents therefrom or that may become
Liens upon the Property, without deduction for any amounts reimbursable to
Borrower by third parties.

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

“Tenant Improvements” means, collectively, (i) tenant improvements to be
undertaken for any Tenant that are required to be completed by or on behalf of
Borrower pursuant to the terms of such Tenant’s Lease, and (ii) tenant
improvements paid or reimbursed through allowances to a Tenant pursuant to such
Tenant’s Lease.

“Tenant Notice” has the meaning set forth in Section 3.1(a).

 

LOAN AGREEMENT – Page 21



--------------------------------------------------------------------------------

“Termination Fee” has the meaning set forth in Section 3.5(b).

“Test Period” means each 12-month period ending on the last day of a Fiscal
Quarter.

“Threshold Amount” means an amount equal to 5.0% of the Loan Amount.

“Title Insurance Policy” means an American Land Title Association lender’s title
insurance policy or a comparable form of lender’s title insurance policy
approved for use in the applicable jurisdiction, in form and substance
reasonably satisfactory to Lender.

“Trade Payables” means unsecured amounts payable by or on behalf of Borrower for
or in respect of the operation of the Property in the ordinary course and that
would under GAAP be regarded as ordinary expenses, including amounts payable to
suppliers, vendors, contractors, mechanics, materialmen or other Persons
providing property or services to the Property or Borrower and the capitalized
amount of any ordinary-course financing leases.

“Transaction” means, collectively, the transactions contemplated and/or financed
by the Loan Documents.

“Transfer” means the sale or other whole or partial conveyance of all or any
portion of the Collateral or any direct or indirect interest therein to a third
party, including granting of any purchase options, rights of first refusal,
rights of first offer or similar rights in respect of any portion of the
Collateral or the subjecting of any portion of the Collateral to restrictions on
transfer; except that the conveyance of a space lease at the Property in
accordance herewith shall not constitute a Transfer.

“Treasury Constant Yield” means the arithmetic mean of the rates published as
“Treasury Constant Maturities” as of 5:00 p.m., New York time, for the five
Business Days preceding the date on which acceleration has been declared or, as
applicable, the date on which the Casualty or Condemnation occurred, as shown on
the USD screen of Reuters (or such other page as may replace that page on that
service, or such other page or replacement therefor on any successor service),
or if such service is not available, the Bloomberg Service (or any successor
service), or if neither Reuters nor the Bloomberg Service is available, under
Section 504 in the weekly statistical release designated H.15(519) (or any
successor publication) published by the Board of Governors of the Federal
Reserve System, for “On the Run” U.S. Treasury obligations corresponding to the
commencement of the Prepayment Period. If no such maturity shall so exactly
correspond, yields for the two most closely corresponding published maturities
shall be calculated pursuant to the foregoing sentence and the Treasury Constant
Yield shall be interpolated or extrapolated (as applicable) from such yields on
a straight-line basis (rounding, in the case of relevant periods, to the nearest
month).

“Trigger Level” means Closing Date NOI times 85%.

“Trigger Period” means any period from (i) the conclusion of any Test Period
during which Net Operating Income is less than the Trigger Level, to (ii) the
conclusion of the second of any two Test Periods ending in consecutive Fiscal
Quarters thereafter during each of which Test Periods Net Operating Income is
equal to or greater than the Trigger Level (and if the financial reports
required under Sections 5.12, 5.13 and 5.14 are not delivered to Lender as and
when required hereunder, a Trigger Period shall be deemed to have commenced and
be ongoing, unless and until such reports are delivered and they indicate that,
in fact, no Trigger Period is ongoing).

 

LOAN AGREEMENT – Page 22



--------------------------------------------------------------------------------

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

“U.S. Person” means a United States person within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.

“Waste” means any material abuse or destructive use (whether by action or
inaction) of the Property.

“Yield Maintenance Premium” means, with respect to any payment of principal on a
Note or Note Component during the continuance of an Event of Default, the
product of:

(A) a fraction whose numerator is the amount so paid and whose denominator is
the outstanding principal balance of the Note or Note Component before giving
effect to such payment, times

(B) the excess of (1) the sum of the respective present values, computed as of
the date of such prepayment, of the remaining scheduled payments of principal
and interest with respect to the Note or Note Component, including the balloon
payment on the scheduled Maturity Date (assuming no prepayments or acceleration
of the Loan), determined by discounting such payments to the date on which such
prepayment is made at the Treasury Constant Yield, over (2) the outstanding
principal balance of the Note or Note Component on such date immediately prior
to such prepayment;

provided that the Yield Maintenance Premium shall not be less than 3% of the
amount prepaid. The calculation of the Yield Maintenance Premium shall be made
by Lender and shall, absent manifest error, be final, conclusive and binding
upon all parties.

(b) Rules of Construction. Unless otherwise specified, (i) all references to
sections, schedules and exhibits are to sections, schedules and exhibits in or
to this Agreement, (ii) all meanings attributed to defined terms in this
Agreement shall be equally applicable to both the singular and plural forms of
the terms so defined, (iii) “including” means “including, but not limited to”,
(iv) “mortgage” means a mortgage, deed of trust, deed to secure debt or similar
instrument, as applicable, and “mortgagee” means the secured party under a
mortgage, deed of trust, deed to secure debt or similar instrument, (v) the
words “hereof,” “herein,” “hereby,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision, article, section or other subdivision of this Agreement,
(vi) all references to “this Section” shall refer to the Section of this
Agreement in which such reference appears in its entirety and not to any
particular clause or subsection or such Section, and (vii) terms used herein and
defined by cross-reference to another agreement or

 

LOAN AGREEMENT – Page 23



--------------------------------------------------------------------------------

document shall have the meaning set forth in such other agreement or document as
of the Closing Date, notwithstanding any subsequent amendment or restatement of
or modification to such other agreement or document. All accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP, as the same may be modified in this Agreement.

ARTICLE I

GENERAL TERMS

1.1 The Loan.

(a) On the Closing Date, subject to the terms and conditions of this Agreement,
Lender shall make a loan to Borrower (the “Loan”) in an amount equal to the Loan
Amount. The Loan shall initially be represented by a single Note that shall bear
interest as described in this Agreement at a per annum rate equal to the
Interest Rate. Interest payable hereunder shall be computed on the basis of a
360-day year and the actual number of days elapsed in the related Interest
Accrual Period.

(b) The Loan shall be secured by the Collateral pursuant to the Security
Instrument and the other Loan Documents.

(c) Upon written notice from Lender to Borrower, the Note will be deemed to have
been subdivided into multiple components (the “Note Components”). Each Note
Component shall have such notional balance and interest rate as Lender shall
specify in such notice, provided that the sum of the principal balances of all
Note Components shall equal the then-current Principal Indebtedness, and the
initial weighted average of the component interest rates, weighted on the basis
of their respective principal balances, shall equal the Interest Rate. Borrower
shall be treated as the obligor with respect to each of the Note Components, and
Borrower acknowledges that each Note Component may be individually beneficially
owned by a separate Person. The Note Components need not be represented by
separate physical Notes, but if requested by Lender, each Note Component shall
be represented by a separate physical Note, in which case Borrower shall execute
and return to Lender each such Note promptly following Borrower’s receipt of an
execution copy thereof. If requested by Lender, Borrower shall deliver to
Lender, together with such replacement Notes, an opinion of counsel with respect
to the due authorization and enforceability of such replacement Notes. Voluntary
and involuntary prepayments of principal on the Loan shall be applied to the
Notes or Note Components as Lender shall determine, provided that, except with
respect to amounts applied toward principal during the continuance of an Event
of Default or as a result of a Casualty or Condemnation, no such allocation of
principal to the Notes or Note Components shall have the effect of increasing
the weighted average of the component interest rates (but amounts applied toward
principal during the continuance of an Event of Default or as a result of a
Casualty or Condemnation may increase the weighted average interest rate of the
Notes or Note Components, with the result that the Interest Rate might
increase).

 

LOAN AGREEMENT – Page 24



--------------------------------------------------------------------------------

1.2 Interest and Principal.

(a) On each Payment Date, Borrower shall pay to Lender a constant monthly
payment of $106,478.79, which amount shall be applied first toward the payment
of interest on each Note for the applicable Interest Accrual Period at the
applicable Interest Rate (except that in each case, interest shall be payable on
the Indebtedness, including due but unpaid interest, at the Default Rate with
respect to any portion of such Interest Accrual Period falling during the
continuance of an Event of Default, in which case the monthly payment shall be
increased by the amount of Default Interest accrued on the Notes during the
applicable Interest Accrual Period), and the balance shall be applied toward the
reduction of the outstanding principal balances of the Notes pro rata in
accordance with their then outstanding principal balances. Notwithstanding the
foregoing, on the Closing Date, Borrower shall pay interest from and including
the Closing Date through the end of the first Interest Accrual Period, in lieu
of making such payment on the first Payment Date following the Closing Date
(unless the Closing Date falls on a Payment Date, in which case, no interest
will be collected on the Closing Date, and Borrower shall make the payment
required pursuant to this Section commencing on the first Payment Date following
the Closing Date).

(b) No prepayments of the Loan shall be permitted except for (i) prepayments
resulting from Casualty or Condemnation as described in Section 5.16, and (ii) a
prepayment of the Loan in whole (but not in part) during the Prepayment Period
on not less than 30 days prior written notice; provided that any prepayment
hereunder shall be accompanied by all interest accrued on the amount prepaid,
plus the amount of interest that would have accrued on the amount prepaid if the
Loan had remained outstanding through the end of the Interest Accrual Period in
which such prepayment occurs, plus all other amounts then due under the Loan
Documents. Borrower’s notice of prepayment shall create an obligation of
Borrower to prepay the Loan as set forth therein, but may be rescinded with five
days’ written notice to Lender (subject to payment of any out-of-pocket costs
and expenses resulting from such rescission). In addition, Defeasance shall be
permitted after the expiration of the Lockout Period as described in
Section 2.1. The entire outstanding principal balance of the Loan, together with
interest through the end of the applicable Interest Accrual Period and all other
amounts then due under the Loan Documents, shall be due and payable by Borrower
to Lender on the Maturity Date.

(c) If all or any portion of the Principal Indebtedness is paid to Lender
following acceleration of the Loan, Borrower shall pay to Lender an amount equal
to the applicable Yield Maintenance Premium. Amounts received in respect of the
Indebtedness during the continuance of an Event of Default shall be applied
toward interest, principal and other components of the Indebtedness (in such
order as Lender shall determine) before any such amounts are applied toward
payment of Yield Maintenance Premiums, with the result that Yield Maintenance
Premiums shall accrue as the Principal Indebtedness is repaid but no amount
received from Borrower shall constitute payment of a Yield Maintenance Premium
until the remainder of the Indebtedness shall have been paid in full. Borrower
acknowledges that (i) a prepayment will cause damage to Lender; (ii) the Yield
Maintenance Premium is intended to compensate Lender for the loss of its
investment and the expense incurred and time and effort associated with making
the Loan, which will not be fully repaid if the Loan is prepaid; (iii) it will
be extremely difficult and impractical to ascertain the extent of Lender’s
damages caused by a prepayment after an acceleration or any other prepayment not
permitted by the Loan Documents; and (iv) the Yield Maintenance Premium
represents Lender’s and Borrower’s reasonable estimate of Lender’s damages from
the prepayment and is not a penalty.

 

LOAN AGREEMENT – Page 25



--------------------------------------------------------------------------------

(d) Any payments of interest and/or principal not paid when due hereunder shall
bear interest at the applicable Default Rate and, in the case of all payments
due hereunder other than the repayment of the Principal Indebtedness on the
Maturity Date or as a result of acceleration, amounts which , when paid, shall
be accompanied by a late fee in an amount equal to the lesser of five percent
(5%) of such unpaid sum and the maximum amount permitted by applicable law in
order to defray a portion of the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment.

1.3 Method and Place of Payment. Except as otherwise specifically provided in
this Agreement, all payments and prepayments under this Agreement and the Notes
(including any deposit into the Cash Management Account pursuant to
Section 3.2(c)) shall be made to Lender not later than 1:00 p.m., New York City
time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender. Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made. If the amount received from
Borrower (or from the Cash Management Account pursuant to Section 3.2(b)) is
less than the sum of all amounts then due and payable hereunder, such amount
shall be applied, at Lender’s sole discretion, either toward the components of
the Indebtedness (e.g., interest, principal and other amounts payable hereunder)
and the Notes and Note Components, in such sequence as Lender shall elect in its
sole discretion, or toward the payment of Property expenses.

1.4 Taxes; Regulatory Change.

(a) Borrower shall indemnify Lender against any present or future stamp,
documentary or other similar or related taxes or other similar or related
charges now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority by reason of the execution and delivery of the Loan
Documents and any consents, waivers, amendments and enforcement of rights under
the Loan Documents.

(b) Reasonably promptly following Borrower’s request, the initial Lender shall
complete and deliver to Borrower a duly executed Form W-9 certifying that is not
subject to backup withholding. If Borrower is required by law to withhold or
deduct any amount from any payment hereunder in respect of any Borrower Tax,
Borrower shall withhold or deduct the appropriate amount, remit such amount to
the appropriate Governmental Authority and pay to the Lender and each Person to
whom there has been an Assignment or Participation of a Loan such additional
amounts as are necessary in order that the net payment of any amount due
hereunder, after deduction for or withholding in respect of any Borrower Tax
imposed with respect to such payment, will not be less than the amount stated in
this Agreement to be then due and payable; except that the foregoing obligation
to pay such additional amounts shall not apply (i) to any net income or
franchise taxes imposed by the jurisdiction under the laws of which the Lender
is organized, has its principal place of business or where its applicable
lending office is

 

LOAN AGREEMENT – Page 26



--------------------------------------------------------------------------------

located, (ii) with respect to any amount of U.S. Tax in effect and applicable to
payments to the Lender on the date of this Agreement (or, for payments made
under this Agreement to any Person to whom there has been an Assignment or
Participation, with respect to any amount of U.S. Tax imposed by any law in
effect and applicable to payments to such Person on the date of such Assignment
or Participation) or (iii) to any amount of Borrower Taxes imposed solely by
reason of the failure by an assignee to comply with applicable certification,
information, documentation or other reporting requirements concerning the
nationality, residence, identity or connections with the United States of
America of such Person (or beneficial owner, as the case may be) if such
compliance is required by statute or regulation of the United States of America
as a precondition to relief or exemption from such Borrower Taxes. If Borrower
shall fail to pay any Borrower Taxes or other amounts that Borrower is required
to pay pursuant to this Section, and Lender or any Person to whom there has been
an Assignment or Participation of a Loan pays the same, Borrower shall reimburse
Lender or such Person promptly following demand therefore in the currency in
which such Taxes or other amounts are paid, whether or not such Taxes were
correctly or legally asserted, together with interest thereon from and including
the date of payment to but excluding the date of reimbursement at a rate per
annum equal to the Default Rate.

(c) Within 30 days after paying any amount from which it is required by law to
make any deduction or withholding, and within 30 days after it is required by
law to remit such deduction or withholding to any relevant taxing or other
authority, Borrower shall deliver to Lender satisfactory evidence of such
deduction, withholding or payment (as the case may be).

(d) If, as a result of any Regulatory Change, any reserve, special deposit or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with, Lender or any holder of all or a portion of the Loan is
imposed, modified or deemed applicable and the result is to increase the cost to
such Lender or such holder of making or holding the Loan, or to reduce the
amount receivable by Lender or such holder hereunder in respect of any portion
of the Loan by an amount deemed by Lender or such holder to be material (such
increases in cost and reductions in amounts receivable, “Increased Costs”), then
Borrower agrees that it will pay to Lender or such holder upon Lender’s or such
holder’s request such additional amount or amounts as will compensate Lender
and/or such holder for such Increased Costs to the extent that such Increased
Costs are reasonably allocable to the Loan. Lender will notify Borrower in
writing of any event occurring after the Closing Date that will entitle Lender
or any holder of the Loan to compensation pursuant to this Section as promptly
as practicable after it obtains knowledge thereof and determines to request such
compensation and will designate a different lending office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender. If such Lender shall fail to notify Borrower of any such event
within 90 days following the end of the month during which such event occurred,
then Borrower’s liability for any amounts described in this Section incurred by
such Lender as a result of such event shall be limited to those attributable to
the period occurring subsequent to the 90th day prior to the date upon which
such Lender actually notified Borrower of the occurrence of such event.
Notwithstanding the foregoing, in no event shall Borrower be required to
compensate Lender or any holder of the Loan for any portion of the income or
franchise taxes of Lender or such holder, whether or not attributable to
payments made by Borrower. If a Lender requests compensation under this Section,
Borrower may, by notice to Lender, require that such Lender furnish to Borrower
a statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof.

 

LOAN AGREEMENT – Page 27



--------------------------------------------------------------------------------

1.5 Release. Upon payment of the Indebtedness in full when permitted or required
hereunder, Lender shall execute instruments prepared by Borrower and reasonably
satisfactory to Lender, which, at Borrower’s election and at Borrower’s sole
cost and expense: (a) release and discharge all Liens on all Collateral securing
payment of the Indebtedness (subject to Borrower’s obligation to pay any
associated fees and expenses), including all balances in the Collateral
Accounts; or (b) assign such Liens (and the Loan Documents) to a new lender
designated by Borrower. Any release or assignment provided by Lender pursuant to
this Section shall be without recourse, representation or warranty of any kind.

ARTICLE II

DEFEASANCE AND ASSUMPTION

2.1 Defeasance.

(a) On any date after the expiration of the Lockout Period, provided no Event of
Default is then continuing and subject to the notice requirement described in
Section 2.1(c), Borrower may obtain the release of the Collateral from the Liens
of the Loan Documents upon the payment to Lender of all sums then due under the
Loan Documents and the delivery of the following to Lender:

(i) Defeasance Collateral sufficient to provide payments on or prior to, and in
any event as close as possible to, all successive Payment Dates in an amount
sufficient to make all payments of interest and principal due hereunder,
including the then outstanding Principal Indebtedness, on the first Payment Date
in the Prepayment Period or such other Payment Date in the Prepayment Period as
Borrower shall elect;

(ii) written confirmation from an independent certified public accounting firm
reasonably satisfactory to Lender that such Defeasance Collateral is sufficient
to provide the payments described in clause (i) above;

(iii) a security agreement, in form and substance reasonably satisfactory to
Lender, creating in favor of Lender a first priority perfected security interest
in such Defeasance Collateral (a “Defeasance Pledge Agreement”);

(iv) an opinion of counsel for Borrower, in form and substance reasonably
satisfactory to Lender and delivered by counsel reasonably satisfactory to
Lender, opining that (1) the Defeasance Pledge Agreement has been duly
authorized and is enforceable against Borrower in accordance with its terms and
that Lender has a perfected first priority security interest in such Defeasance
Collateral; and (2) if the Loan has been Securitized, the Defeasance (including
the assumption pursuant to Section 2.1(b)) does not cause a tax to be imposed on
the Securitization Vehicle or, if the Securitization Vehicle is a REMIC, does
not cause any portion of the Loan to cease to be a “qualified mortgage” within
the meaning of section 860G(a)(3) of the Code; and (3) the Defeasance does not
constitute a “significant modification” of the Loan under Section 1001 of the
Code;

 

LOAN AGREEMENT – Page 28



--------------------------------------------------------------------------------

(v) if the Loan has been Securitized, the Rating Condition with respect to such
Defeasance shall have been satisfied or deemed satisfied pursuant to the
definition of “Rating Condition”;

(vi) instruments reasonably satisfactory to Lender releasing and discharging or
assigning to a third party Lender’s Liens on the Collateral (other than the
Defeasance Collateral);

(vii) such other customary certificates, opinions, documents or instruments as
Lender and the Rating Agencies may reasonably request; and

(viii) reimbursement for any costs and expenses incurred in connection with this
Section 2.1 (including Rating Agency and Servicer fees and expenses, reasonable
fees and expenses of legal counsel and accountants and any revenue, documentary
stamp or intangible taxes or any other tax or charge due in connection
herewith).

Lender shall reasonably cooperate with Borrower to avoid the incurrence of
mortgage recording taxes in connection with a Defeasance at Borrower’s sole cost
and expense.

(b) At the time of the Defeasance, the Loan shall be assumed by a
bankruptcy-remote entity established or designated by the initial Lender
hereunder or its designee, to which Borrower shall transfer all of the
Defeasance Collateral (a “Defeasance Borrower”). The right of the initial Lender
hereunder or its designee to establish or designate a Defeasance Borrower shall
be retained by the initial Lender notwithstanding the sale or transfer of the
Loan unless such obligation is specifically assigned to and assumed by the
transferee. Such Defeasance Borrower shall execute and deliver to Lender an
assumption agreement in form and substance reasonably satisfactory to Lender,
such Uniform Commercial Code financing statements as may be reasonably requested
by Lender and legal opinions of counsel reasonably acceptable to Lender that are
substantially equivalent to the opinions delivered to Lender on the Closing
Date, including new nonconsolidation opinions reasonably satisfactory to Lender
and satisfactory to the Rating Agencies; and Borrower and the Defeasance
Borrower shall deliver such other documents, certificates and legal opinions as
Lender shall reasonably request.

(c) Borrower must give Lender and each Rating Agency at least 30 days’ (and not
more than 60 days’) prior written notice of any Defeasance under this Section,
specifying the date on which the Defeasance is to occur. If such Defeasance is
not made on such date (x) Borrower’s notice of Defeasance will be deemed
rescinded, and (y) Borrower shall on such date pay to Lender all reasonable
losses, costs and expenses suffered by Lender as a consequence of such
rescission.

(d) Upon satisfaction of the requirements contained in this Section, Lender will
execute and deliver to Borrower such instruments, prepared by Borrower and
approved by Lender, as shall be necessary to release the Property from the Liens
of the Loan Documents.

 

LOAN AGREEMENT – Page 29



--------------------------------------------------------------------------------

2.2 Assumption. From and after the first (1st) anniversary of the Closing Date,
the initial Borrower shall have the right to contemporaneously Transfer all of
the Collateral to a Successor Borrower that will assume all of the obligations
of Borrower hereunder and under the other Loan Documents (an “Assumption”),
provided no Event of Default or monetary Default is then continuing or would
result therefrom and the following conditions are met to the reasonable
satisfaction of Lender:

(i) such Successor Borrower shall have executed and delivered to Lender an
assumption agreement (including an assumption of the Security Instrument in
recordable form, if requested by Lender), in form and substance reasonably
acceptable to Lender, evidencing its agreement to abide and be bound by the
terms of the Loan Documents and containing representations substantially
equivalent to those contained in Article IV (recast, as necessary, such that
representations that specifically relate to Closing Date are remade as of the
date of such assumption), and such other representations (and evidence of the
accuracy of such representations) as Lender shall reasonably request;

(ii) such Uniform Commercial Code financing statements as may be reasonably
requested by Lender shall be filed;

(iii) a party satisfactory to Lender in its sole discretion assumes all
obligations, liabilities, guarantees and indemnities of Sponsor and any other
guarantor under the Loan Documents pursuant to documentation satisfactory to
Lender (and upon such assumption by such party, Sponsor and any other such
guarantor shall be released from such obligations, liabilities, guarantees and
indemnities);

(iv) such Successor Borrower shall have delivered to Lender legal opinions of
counsel reasonably acceptable to Lender that are equivalent to the opinions
delivered to Lender on the Closing Date, including new nonconsolidation opinions
that are reasonably satisfactory to Lender and satisfactory to each of the
Rating Agencies; and Borrower and the Successor Borrower shall have delivered
such other documents, certificates and legal opinions, including relating to
REMIC matters, as Lender shall reasonably request;

(v) such Successor Borrower shall have delivered to Lender all documents
reasonably requested by it relating to the existence of such Successor Borrower
and the due authorization of the Successor Borrower to assume the Loan and to
execute and deliver the documents described in this Section, each in form and
substance reasonably satisfactory to Lender, including a certified copy of the
applicable resolutions from all appropriate persons, certified copies of the
organizational documents of the Successor Borrower, together with all amendments
thereto, and certificates of good standing or existence for the Successor
Borrower issued as of a recent date by its state of organization and each other
state where such entity, by the nature of its business, is required to qualify
or register;

(vi) the Title Insurance Policy shall have been properly endorsed to reflect the
Transfer of the Property to the Successor Borrower;

 

LOAN AGREEMENT – Page 30



--------------------------------------------------------------------------------

(vii) the Rating Condition shall have been satisfied with respect to the legal
structure of the Successor Borrower, the documentation of the Assumption and the
related legal opinions; and

(viii) Borrower shall have paid to Lender a nonrefundable assumption fee in an
amount equal to 1.0% of the Principal Indebtedness, and Borrower shall have
reimbursed Lender for its reasonable out-of-pocket costs and expenses incurred
in connection with such assumption.

2.3 Transfers of Equity Interests in Borrower. No direct or indirect equity
interests in Borrower shall be conveyed or otherwise transferred to any Person,
unless the following conditions are satisfied:

(i) no Event of Default or monetary Default shall be continuing at the time of
such conveyance or transfer;

(ii) no Prohibited Change of Control shall occur as a result thereof;

(iii) if any such conveyance or transfer results in Borrower ceasing to be
Controlled by Sponsor (and in connection with each subsequent conveyance or
transfer that again changes the identity of the Qualified Equityholder that
Controls Borrower), (y) Borrower shall have paid to Lender a transfer fee in an
amount equal to 1.0% of the Principal Indebtedness at the time of such
conveyance or transfer, provided such transfer fee shall not be due and owing to
Lender to the extent Control is transferred to PAL DC Dallas; and (z) to the
extent Control is transferred to PAL DC Dallas and such entity qualifies as a
Qualified Equityholder, Robert Hurst and Alex Hurst, on a joint and several
basis, shall enter the following: (a) an environmental indemnity agreement
materially identical to the Environmental Indemnity Agreement entered by
Borrower, Sponsor and Carter and Associates as of the Closing Date, (b) to the
extent requested by Lender, a mortgage loan cooperation agreement materially
identical to the Cooperation Agreement entered by Borrower, Sponsor and Carter
and Associates as of the Closing Date and (c) a guaranty which is materially
identical to the Guaranty entered by Sponsor and Carter and Associates as of the
Closing Date which guarantees the liabilities of Borrower under Section 9.19(b),
all of which shall be satisfactory to Lender in its sole discretion; provided,
however, following such change in Control of Borrower and the entering of the
agreements described in items (a) through (c) above, Robert Hurst and Alex Hurst
shall only be liable for any Damages which relate to events first occurring
after such change in Control.

(iv) if such conveyance or transfer results in any Person acquiring more than
49% of the direct or indirect equity interest in any Required SPE (even if not
constituting a Prohibited Change of Control), Borrower shall have delivered to
Lender with respect to such Person a new non-consolidation opinion that in
Lender’s reasonable judgment satisfies the then-current criteria of the Rating
Agencies (and, to the extent that the criteria of the Rating Agencies has not
changed in any material respect since the Closing Date, Lender’s approval of any
such non-consolidation opinion that is in substantially the form of the
Nonconsolidation Opinion shall not be unreasonably withheld, delayed or
conditioned);

 

LOAN AGREEMENT – Page 31



--------------------------------------------------------------------------------

(v) Borrower shall have paid the costs and expenses (if any) of the Rating
Agencies and Servicers and reimbursed Lender for its reasonable out-of-pocket
costs and expenses incurred in connection with any such conveyance or transfer;
and

(vi) Lender shall have received ten (10) days advance written notice of such
conveyance or transfer.

ARTICLE III

ACCOUNTS

3.1 Cash Management Account.

(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Lockbox Bank a lockbox account into which income from the
Property will be deposited (the “Lockbox Account”). As a condition precedent to
the closing of the Loan, Borrower shall cause the Lockbox Bank to execute and
deliver an agreement (as modified or replaced in accordance herewith, a “Lockbox
Account Agreement”) which provides, inter alia, that Borrower shall have no
access to funds in the Lockbox Account and that at the end of each Business Day
the Lockbox Bank will remit all amounts contained therein directly into an
Eligible Account specified from time to time by Lender (the “Cash Management
Account”). Within five Business Days following the Closing Date, Borrower shall
deliver to each Tenant in the Property a written notice (a “Tenant Notice”) in
the form of Exhibit B instructing that (i) all payments under the Leases shall
thereafter be remitted by them directly to, and deposited directly into, the
Lockbox Account, and (ii) such instruction may not be rescinded unless and until
such Tenant receives from Borrower or Lender a copy of Lender’s written consent
to such rescission. Borrower shall send a copy of each such written notice to
Lender and shall redeliver such notices to each Tenant until such time as such
Tenant complies therewith. Borrower shall cause all cash Revenues relating to
the Property and all other money received by Borrower or the Approved Property
Manager with respect to the Property (other than tenant security deposits
required to be held in escrow accounts) to be deposited in the Lockbox Account
or the Cash Management Account by the end of the first Business Day following
Borrower’s or the Approved Property Manager’s receipt thereof.

(b) Lender shall have the right at any time and from time to time in its sole
discretion to change the Eligible Institution at which any one or more of the
Collateral Accounts (other than the Lockbox Account) is maintained (and in the
case of any such change in respect of the Cash Management Account, Lender shall
deliver not less than five Business Days’ prior written notice to Borrower and
the Lockbox Bank. In addition, during the continuance of an Event of Default or
if the Lockbox Bank fails to comply with the Lockbox Account Agreement or ceases
to be an Eligible Institution, Lender shall have the right at any time, upon not
less than 30 days’ prior written notice to Borrower, to replace the Lockbox Bank
with any Eligible Institution at which Eligible Accounts may be maintained that
will promptly execute and deliver to Lender a Lockbox Account Agreement
satisfactory to Lender.

 

LOAN AGREEMENT – Page 32



--------------------------------------------------------------------------------

(c) Borrower shall maintain at all times an Operating Account into which amounts
may be deposited from time to time pursuant to Section 3.2(b). Borrower shall
not permit any amounts unrelated to the Property to be commingled with amounts
on deposit in the Operating Account and shall cause all amounts payable with
respect to Operating Expenses for the Property to be paid from the Operating
Account or the Cash Management Account (to the extent required or permitted
hereunder) and no other account. Borrower shall deliver to Lender each month the
monthly bank statement related to such Operating Account. So long as no Event of
Default is continuing, Borrower shall be permitted to withdraw amounts from the
Operating Account for the purpose of paying bona fide Property expenses incurred
in accordance with this Agreement; and provided no Event of Default or Trigger
Period is continuing, Borrower shall be permitted to make equity distributions
from amounts remaining therein after Property expenses that are then due and
payable have been paid. During the continuance of an Event of Default, all
amounts contained in the Operating Account shall be remitted to the Cash
Management Account.

3.2 Distributions from Cash Management Account.

(a) Lender shall transfer from the Cash Management Account to the Operating
Account, at the end of each Business Day (or, at Borrower’s election, on a less
frequent basis), the amount, if any, by which amounts then contained in the Cash
Management Account exceed the aggregate amount required to be paid to or
reserved with Lender on the next Payment Date pursuant hereto (the “Minimum
Balance”); provided, however, that Lender shall terminate such remittances
during the continuance of an Event of Default or Trigger Period.

(b) On each Payment Date, provided no Event of Default is continuing (and, if
and to the extent Lender so elects in its sole discretion, during the
continuance of an Event of Default until the Loan has been accelerated), Lender
shall transfer amounts from the Cash Management Account, to the extent available
therein, to make the following payments in the following order of priority:

(i) to the Basic Carrying Costs Escrow Account, the amounts then required to be
deposited therein pursuant to Section 3.4;

(ii) to Lender, the amount of all scheduled or delinquent interest and principal
on the Loan and all other amounts then due and payable under the Loan Documents
(with any amounts in respect of principal paid last);

(iii) during the continuance of a Trigger Period, to the Operating Account, an
amount equal to the Budgeted Operating Expenses for the month in which such
Payment Date occurs, provided that the amounts disbursed to such account
pursuant to this clause (iii) shall be used by Borrower solely to pay Budgeted
Operating Expenses for such month (Borrower agreeing that, in the event that
such Budgeted Operating Expenses exceed the actual operating expenses for such
month, such excess amounts shall be remitted by Borrower to the Cash Management
Account prior to the next succeeding Payment Date) and provided further that no
amounts will be disbursed to Borrower in respect of the fees of the Approved
Property Manager to the extent such fees exceed the Maximum Management Fee;

 

LOAN AGREEMENT – Page 33



--------------------------------------------------------------------------------

(iv) to the Capital Expenditure Reserve Account, the amount, if any, required to
be deposited therein pursuant to Section 3.6;

(v) to the Lease Termination Payment Reserve Account, the amount, if any,
required to be deposited therein pursuant to Section 3.5;

(vi) during the continuance of a Trigger Period or Event of Default, all
remaining amounts to the Excess Cash Flow Reserve Account; and

(vii) if no Trigger Period or Event of Default is continuing, all remaining
amounts to the Operating Account.

(c) If on any Payment Date the amount in the Cash Management Account is
insufficient to make all of the transfers described above (other than remittance
of excess cash to the Excess Cash Flow Reserve Account or the Operating
Account), then Borrower shall remit to the Cash Management Account on such
Payment Date the amount of such deficiency. If Borrower fails to remit such
amount to the Cash Management Account, the same shall constitute an Event of
Default and, in addition to all other rights and remedies provided for under the
Loan Documents, Lender may disburse and apply the amounts in the Collateral
Accounts in accordance with Section 3.10(c).

3.3 Loss Proceeds Account.

(a) Upon the occurrence of a Casualty or Condemnation, Lender will establish and
maintain with an Eligible Account (which may be a subaccount of the Cash
Management Account) for the purpose of depositing any Loss Proceeds (the “Loss
Proceeds Account”).

(b) Provided no Event of Default is continuing, funds in the Loss Proceeds
account shall be applied in accordance with Section 5.16.

3.4 Basic Carrying Costs Escrow Account.

(a) Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
payable by Borrower in respect of Taxes and insurance premiums (the “Basic
Carrying Costs Escrow Account”).

(b) On the Closing Date, the Basic Carrying Costs Escrow Account shall be funded
in an amount equal to the sum of (i) an amount sufficient to pay all Taxes by
the 30th day prior to the date they come due, assuming subsequent monthly
fundings on Payment Dates of 1/12 of projected annual Taxes, plus (ii) an amount
sufficient to pay all insurance premiums by the 30th day prior to the date they
come due, assuming subsequent monthly fundings on Payment Dates of 1/12 of
projected annual insurance premiums.

 

LOAN AGREEMENT – Page 34



--------------------------------------------------------------------------------

(c) On each subsequent Payment Date, an additional deposit shall be made therein
in an amount equal to the sum of:

(A) 1/12 of the Taxes that Lender reasonably estimates, based on information
provided by Borrower, will be payable during the next ensuing 12 months, plus

(B) 1/12 of the insurance premiums that Lender reasonably estimates, based on
information provided by Borrower, will be payable during the next ensuing 12
months;

provided, however, that if at any time Lender reasonably determines that the
amount in the Basic Carrying Costs Escrow Account will not be sufficient to
accumulate (upon payment of subsequent monthly amounts in accordance with the
provisions of this Agreement) the full amount of all installments of Taxes and
insurance premiums by the date on which such amounts come due, then Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to the Basic Carrying Costs Escrow Account by the amount that Lender
reasonably estimates is sufficient to achieve such accumulation.

(d) Borrower shall provide Lender with copies of all tax and insurance bills
relating to the Property promptly after Borrower’s receipt thereof. Lender will
apply amounts in the Basic Carrying Costs Escrow Account toward the purposes for
which such amounts are deposited therein. In connection with the making of any
payment from the Basic Carrying Costs Escrow Account, Lender may cause such
payment to be made according to any bill, statement or estimate procured from
the appropriate public office or insurance carrier, without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof unless given
written advance notice by Borrower of such inaccuracy, invalidity or other
contest.

(e) If Lender so elects at any time, Borrower shall provide, at Borrower’s
expense, a tax service contract for the term of the Loan issued by a tax
reporting agency reasonably acceptable to Lender. If Lender does not so elect,
Borrower shall reimburse Lender for the cost of making annual tax searches
throughout the term of the Loan.

(f) Borrower shall not be required to make monthly deposits in the Basic
Carrying Costs Escrow Account in respect of Taxes which are paid directly to the
taxing authority by the Tenant doing business as Catholic Health Initiatives, so
long as (w) no Event of Default shall have occurred and be continuing,
(x) Borrower provides proof of payment directly to the taxing authority on or
before thirty (30) days prior to the delinquency date of such Taxes (i.e., the
date on which either penalties or interest commence accrual), and (y) the CHI
Lease shall be and continue in full force and effect and shall not be subject to
any default beyond any applicable grace or notice and cure period by either
Borrower or the Tenant, and (z) no material adverse change should, in Lender’s
reasonable determination, have occurred with respect to Catholic Health
Initiatives such that the ability to timely pay the Taxes which Catholic Health
Initiatives is to pay pursuant to its Lease has, in Lender’s reasonable
determination, been jeopardized.

 

LOAN AGREEMENT – Page 35



--------------------------------------------------------------------------------

3.5 Lease Termination Payment Reserve Account”

(a) On or prior to the Closing Date, Lender shall establish and thereafter
maintain (which may be a subaccount of the Cash Management Account) an account
for the purpose of reserving Termination Fees paid in relation to Leases which
are terminated (the “Lease Termination Payment Reserve Account”).

(b) Whenever a Lease is terminated, whether by buy-out, cancellation, default or
otherwise, and Borrower receives any payment, fee or penalty in respect of such
termination (a “Termination Fee”), Borrower shall promptly cause such
Termination Fee to be deposited with Lender; provided, however, to the extent
there is an ongoing Cash Management Period, such amounts shall be deposited into
the Cash Management Account or Blocked Account and thereafter, the Cash
Management Bank shall transfer an amount equivalent to such Termination Fee from
the Cash Management Account, to the extent available therein, to the Lease
Termination Reserve Account. Provided no Event of Default has occurred and is
continuing, (i) Lender shall disburse such Termination Fee or portion thereof to
Borrower at the written request of Borrower in respect of Leasing Commissions
and Tenant Improvement costs incurred by Borrower in connection with a
replacement Lease entered into in accordance with the terms of this Agreement in
respect of the space covered by such terminated Lease and (ii) the remainder of
such Termination Fee or portion thereof, if any, shall, be remitted to the Cash
Management Account after the space covered by such terminated Lease has been
relet, the replacement Tenant is in occupancy and has commenced paying rent
under the replacement Lease and all Leasing Commissions and Tenant Improvement
costs relating to such space have been paid, provided that for any disbursements
hereunder for the payment of Leasing Commissions and Tenant Improvements:

(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;

(ii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents have been satisfied; and

(c) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts, if applicable.

3.6 Capital Expenditure Reserve Account.

(a) Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
in respect of Capital Expenditures (the “Capital Expenditure Reserve Account”).

(b) On each Payment Date, there shall be deposited into the Capital Expenditure
Reserve Account an amount equal to the Monthly Capital Expenditure Amount.

 

LOAN AGREEMENT – Page 36



--------------------------------------------------------------------------------

(c) Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the Capital Expenditure Reserve Account to
reimburse Borrower for Capital Expenditures that are consistent with the
Approved Annual Budget; provided that:

(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;

(ii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents have been satisfied; and

(iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.

3.7 Intentionally Deleted.

3.8 Intentionally Deleted.

3.9 Excess Cash Flow Reserve Account.

(a) Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the deposit of amounts required
to be deposited therein in accordance with Section 3.2(b) (the “Excess Cash Flow
Reserve Account”).

(b) Provided that no Event of Default is then continuing, Lender shall release
to the Cash Management Account all amounts then contained in the Excess Cash
Flow Reserve Account on the first Payment Date after Borrower delivers to Lender
evidence reasonably satisfactory to Lender establishing that no Trigger Period
is then continuing. Such a release shall not preclude the subsequent
commencement of a Trigger Period and the deposit of amounts into the Excess Cash
Flow Reserve Account as set forth in Section 3.2(b).

3.10 Account Collateral.

(a) Borrower hereby pledges the Account Collateral to Lender as security for the
Indebtedness, together with all rights of a secured party with respect thereto,
it being the intention of the parties that such pledge shall be a perfected
first-priority security interest. Each Collateral Account shall be an Eligible
Account under the sole dominion and control of Lender. Borrower shall have no
right to make withdrawals from any of the Collateral Accounts other than the
Operating Account. Funds in the Collateral Accounts shall not be commingled with
any other monies at any time. Borrower shall execute any additional documents
that Lender in its reasonable discretion may require and shall provide all other
evidence reasonably requested by Lender to evidence or perfect its
first-priority security interest in the Account Collateral. Funds

 

LOAN AGREEMENT – Page 37



--------------------------------------------------------------------------------

in the Collateral Accounts shall be invested only in Permitted Investments,
which Permitted Investments shall be credited to the related Collateral Account.
All income and gains from the investment of funds in the Collateral Accounts
other than the Basic Carrying Costs Escrow Account shall be retained in the
Collateral Accounts from which they were derived. Unless otherwise required by
applicable law, all income and gains from the investment of funds in the Basic
Carrying Costs Escrow Account shall be for the account of Lender in
consideration of its administration of such Collateral Account, and Lender shall
have the right at any time to withdraw such amounts from the Basic Carrying
Costs Escrow Account. All fees of the Cash Management Bank and the Lockbox Bank
shall be paid by Borrower. After the Loan and all other Indebtedness have been
paid in full, the Collateral Accounts shall be closed and the balances therein,
if any, shall be paid to Borrower.

(b) The insufficiency of amounts contained in the Collateral Accounts shall not
relieve Borrower from its obligation to fulfill all covenants contained in the
Loan Documents.

(c) During the continuance of an Event of Default, Lender may, in its sole
discretion, apply funds in the Collateral Accounts, and funds resulting from the
liquidation of Permitted Investments contained in the Collateral Accounts,
either toward the components of the Indebtedness (e.g., interest, principal and
other amounts payable hereunder), the Loan, the Note Components and the Notes,
in such sequence as Lender shall elect in its sole discretion, and/or toward the
payment of Property expenses.

3.11 Bankruptcy. Borrower and Lender acknowledge and agree that upon the filing
of a bankruptcy petition by or against Borrower under the Bankruptcy Code, the
Account Collateral and the Revenues (whether then already in the Collateral
Accounts, or then due or becoming due thereafter) shall be deemed not to be
property of Borrower’s bankruptcy estate within the meaning of Section 541 of
the Bankruptcy Code. If, however, a court of competent jurisdiction determines
that, notwithstanding the foregoing characterization of the Account Collateral
and the Revenues by Borrower and Lender, the Account Collateral and/or the
Revenues do constitute property of Borrower’s bankruptcy estate, then Borrower
and Lender further acknowledge and agree that all such Revenues, whether due and
payable before or after the filing of the petition, are and shall be cash
collateral of Lender. Borrower acknowledges that Lender does not consent to
Borrower’s use of such cash collateral and that, in the event Lender elects (in
its sole discretion) to give such consent, such consent shall only be effective
if given in writing signed by Lender. Except as provided in the immediately
preceding sentence, Borrower shall not have the right to use or apply or require
the use or application of such cash collateral (i) unless Borrower shall have
received a court order authorizing the use of the same, and (ii) Borrower shall
have provided such adequate protection to Lender as shall be required by the
bankruptcy court in accordance with the Bankruptcy Code.

 

LOAN AGREEMENT – Page 38



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS

Borrower represents to Lender that, as of the Closing Date, except as set forth
in the Exception Report:

4.1 Organization.

(a) Each Required SPE is duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is in good standing in each other
jurisdiction where ownership of its properties or the conduct of its business
requires it to be so, and each Required SPE has all power and authority under
such laws and its organizational documents and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

(b) The organizational chart contained in Exhibit A is true and correct as of
the date hereof.

4.2 Authorization. Borrower has the power and authority to enter into this
Agreement and the other Loan Documents, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated by the Loan Documents
and has by proper action duly authorized the execution and delivery of the Loan
Documents.

4.3 No Conflicts. Neither the execution and delivery of the Loan Documents, nor
the consummation of the transactions contemplated therein, nor performance of
and compliance with the terms and provisions thereof will (i) violate or
conflict with any provision of its formation and governance documents,
(ii) violate any Legal Requirement, regulation (including Regulation U,
Regulation X or Regulation T), order, writ, judgment, injunction, decree or
permit applicable to it, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
contract or other Material Agreement to which Borrower or Sponsor is a party or
by which Borrower or Sponsor may be bound, or (iv) result in or require the
creation of any Lien or other charge or encumbrance upon or with respect to the
Collateral in favor of any party other than Lender.

4.4 Consents. No consent, approval, authorization or order of, or qualification
with, any court or Governmental Authority is required in connection with the
execution, delivery or performance by Borrower of this Agreement or the other
Loan Documents, except for any of the foregoing that have already been obtained.

4.5 Enforceable Obligations. This Agreement and the other Loan Documents have
been duly executed and delivered by Borrower and constitute Borrower’s legal,
valid and binding obligations, enforceable in accordance with their respective
terms, subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. The Loan Documents to which Sponsor is a party have been duly
executed and delivered by Sponsor and constitute Sponsor’s legal, valid and
binding obligations, enforceable in accordance with their respective terms,
subject to bankruptcy, insolvency and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles. The
Loan Documents are not subject to any right of rescission, offset, abatement,
counterclaim or defense by Borrower or Sponsor, including the defense of usury
or fraud.

4.6 No Default. No Default or Event of Default will exist immediately following
the making of the Loan.

 

LOAN AGREEMENT – Page 39



--------------------------------------------------------------------------------

4.7 Payment of Taxes. Borrower has filed, or caused to be filed, all tax returns
(federal, state, local and foreign) required to be filed and paid all amounts of
taxes due (including interest and penalties) except for taxes that are not yet
delinquent and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangible taxes) owing by it necessary to preserve the Liens in favor
of Lender.

4.8 Compliance with Law. Borrower, the Property and the use thereof comply in
all material respects with all applicable Insurance Requirements and Legal
Requirements, including building and zoning ordinances and codes. The Property
conforms to current zoning requirements (including requirements relating to
parking) and is neither an illegal nor a legal nonconforming use except as
specified in the zoning report delivered to Lender in connection with the
Closing. Borrower is not in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority the violation of which could
adversely affect the Property or the condition (financial or otherwise) or
business of Borrower. There has not been committed by or on behalf of Borrower
or, to Borrower’s knowledge, any other person in occupancy of or involved with
the operation or use of the Property, any act or omission affording any federal
Governmental Authority or any state or local Governmental Authority the right of
forfeiture as against the Property or any portion thereof or any monies paid in
performance of its obligations under any of the Loan Documents. Neither Borrower
nor Sponsor has purchased any portion of the Property with proceeds of any
illegal activity.

4.9 ERISA. Neither Borrower nor any ERISA Affiliate of Borrower has incurred or
could be subjected to any liability under Title IV or Section 302 of ERISA or
Section 412 of the Code or maintains or contributes to, or is or has been
required to maintain or contribute to, any employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title IV or Section 302 of ERISA or
Section 412 of the Code. The consummation of the transactions contemplated by
this Agreement will not, to Borrower’s knowledge, constitute or result in any
non-exempt prohibited transaction under Section 406 of ERISA, Section 4975 of
the Code or substantially similar provisions under federal, state or local laws,
rules or regulations.

4.10 Investment Company Act. Borrower is not an “investment company”, or a
company “controlled” by an “investment company”, registered or required to be
registered under the Investment Company Act of 1940, as amended.

4.11 No Bankruptcy Filing. Borrower is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property. Borrower does
not have knowledge of any Person contemplating the filing of any such petition
against it. During the ten year period preceding the Closing Date, no petition
in bankruptcy has been filed by or against any Required SPE, Sponsor, any of
their respective affiliates or any Person that owns or controls, directly or
indirectly, ten percent or more of the beneficial ownership interests in
Borrower, any Required SPE or Sponsor and no such Persons have been convicted of
a felony. Borrower has not received notice of and is not otherwise aware of any
Tenant under a Major Lease contemplating or having filed any of the foregoing
actions.

 

LOAN AGREEMENT – Page 40



--------------------------------------------------------------------------------

4.12 Other Debt. Borrower does not have outstanding any Debt other than
Permitted Debt.

4.13 Litigation. There are no actions, suits, proceedings, arbitrations or
governmental investigations by or before any Governmental Authority or other
court or agency now filed or otherwise pending, and to Borrower’s knowledge
there are no such actions, suits, proceedings, arbitrations or governmental
investigations threatened against or affecting Borrower, Sponsor or the
Collateral, in each case, except as listed in the Exception Report (and none of
the matters listed in the Exception Report, even if determined against Borrower
or the Collateral, would reasonably be expected to have a Material Adverse
Effect).

4.14 Leases; Material Agreements.

(a) Borrower has delivered to Lender true and complete copies of all Leases,
including all modifications and amendments thereto. No person has any possessory
interest in the Property or right to occupy the same except under and pursuant
to the provisions of the Leases. The rent roll attached to this Agreement as
Schedule D (the “Rent Roll”) is accurate and complete in all material respects
as of the Closing Date. Except as indicated on the Rent Roll or Exception
Report, no security deposits are being held by Borrower (including bonds or
letters of credit being held in lieu of cash security deposits), no Tenant has
any termination options (except in connection with a Casualty or Condemnation),
no Tenant has any extension or renewal rights (except as set forth in its
Lease), no Tenant or other party has any option, right of first refusal or
similar preferential right to purchase or lease all or any portion of the
Property, no fixed rent has been paid more than 30 days in advance of its due
date and no payments of rent are more than 30 days delinquent. Each of the
following is true and correct with respect to each Lease:

(i) such Lease is valid and enforceable and is in full force and effect;

(ii) Borrower is the sole owner of the entire lessor’s interest in such Lease;

(iii) such Lease is an arm’s-length agreement with bona fide, independent third
parties;

(iv) none of the Revenues reserved in such Lease have been assigned or otherwise
pledged or hypothecated (except such pledge or hypothecation that will be fully
terminated and released in connection with the filing and recordation of the
Security Instrument and except for the Liens contemplated pursuant to the Loan
Documents);

(v) neither Borrower nor, to Borrower’s knowledge, any other party under such
Lease is in default thereunder in any material respect;

(vi) there exist no offsets or defenses to the payment of any portion of the
rents thereunder; and

(vii) except for Borrower’s ongoing obligation to use reasonable, good faith
efforts to achieve Silver Leadership in Energy and Environmental Design (“LEED”)
Certification for the improvements on the Property within six (6) months of the

 

LOAN AGREEMENT – Page 41



--------------------------------------------------------------------------------

commencement of the CHI Lease pursuant to Section 1.2 of such CHI Lease, all
work to be performed by the landlord under such Lease has been substantially
performed, all Tenants have accepted possession of their respective premises
under such Lease, all contributions to be made by the landlord to the Tenants
thereunder have been made, all other conditions to each Tenant’s obligations
thereunder have been satisfied, no Tenant has the right to require Borrower to
perform or finance Tenant Improvements or Material Alterations and no Leasing
Commissions are owed or would be owed upon the exercise of any Tenant’s existing
renewal or expansion options, and Borrower has no other monetary obligation to
any Tenant under such Lease.

(b) There are no Material Agreements except as described in Schedule E. Borrower
has made available to Lender true and complete copies of all Material
Agreements. Each Material Agreement has been entered into at arm’s length in the
ordinary course of business by or on behalf of Borrower. The Material Agreements
are in full force and effect and there are no defaults thereunder by Borrower
or, to Borrower’s knowledge, any other party thereto. Borrower is not in default
in any material respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any Permitted Encumbrance
or any other agreement or instrument to which it is a party or by which it or
the Property is bound.

4.15 Full and Accurate Disclosure. No statement of fact heretofore delivered by
Sponsor or Borrower to Lender in writing in respect of the Property or Borrower
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained therein not misleading unless
subsequently corrected (except that the foregoing representation, as it relates
to any Environmental Report, Engineering Report, Title Policy and zoning report
delivered to Lender in connection with the closing of the Loan, shall be limited
to Borrower’s knowledge). There is no fact, event or circumstance presently
known to Borrower that has not been disclosed to Lender that has had or could
reasonably be expected to result in a Material Adverse Effect.

4.16 Financial Condition. Borrower has heretofore delivered to Lender financial
statements and operating statements with respect to the Property for the past
three calendar years, and trailing twelve-month operating statements. Such
statements are accurate and complete in all material respects and fairly present
in accordance with GAAP the financial position of Borrower in all material
respects as of their respective dates and do not omit to state any fact
necessary to make statements contained herein or therein not misleading. Since
the delivery of such data, except as otherwise disclosed in writing to Lender,
there have occurred no changes or circumstances that have had or are reasonably
expected to result in a Material Adverse Effect.

4.17 Single-Purpose Requirements.

(a) Each Required SPE is now, and has always been since its formation, a
Single-Purpose Entity and has conducted its business in substantial compliance
with the provisions of its organizational documents. Borrower has never
(i) owned any property other than the Property and related personal property,
(ii) engaged in any business, except the ownership and operation of the Property
or (iii) had any material contingent or actual obligations or liabilities
unrelated to the Property.

 

LOAN AGREEMENT – Page 42



--------------------------------------------------------------------------------

(b) Borrower has provided Lender with true, correct and complete copies of
(i) Borrower’s current financial statements; and (ii) Borrower’s current
operating agreement or partnership agreement, as applicable, together with all
amendments and modifications thereto.

4.18 Use of Loan Proceeds. No part of the proceeds of the Loan will be used for
the purpose of purchasing or acquiring any “margin stock” within the meaning of
Regulations T, U or X of the Board of Governors of the Federal Reserve System or
for any other purpose that would be inconsistent with such Regulations T, U or X
or any other Regulations of such Board of Governors, or for any purpose
prohibited by Legal Requirements or by the terms and conditions of the Loan
Documents. The Loan is solely for the business purpose of Borrower or for
distribution to Borrower’s equityholders in accordance with Legal Requirements.

4.19 Not Foreign Person. Borrower is not a “foreign person” within the meaning
of Section 1445(f)(3) of the Code.

4.20 Labor Matters. Borrower has no employees and is not a party to any
collective bargaining agreements.

4.21 Title. Borrower owns good, marketable and insurable title to the Property
and good and marketable title to the related personal property, to the
Collateral Accounts and to any other Collateral, in each case free and clear of
all Liens whatsoever except the Permitted Encumbrances. The Security Instrument,
when properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (i) a valid, perfected first priority Lien on the
Property and the rents therefrom, enforceable as such against creditors of and
purchasers from Borrower and subject only to Permitted Encumbrances, and
(ii) perfected Liens (pursuant to the Uniform Commercial Code of the State of
New York) in and to all personalty, all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances. The Permitted
Encumbrances do not and will not, individually or in the aggregate, materially
and adversely affect or interfere with the value, or current or contemplated use
or operation, of the Property, or the security intended to be provided by the
Security Instrument, the ability of the Property to generate net cash flow
sufficient to service the Loan or Borrower’s ability to pay its obligations as
and when they come due, including its ability to repay the Indebtedness in
accordance with the terms of the Loan Documents. Except as insured over by a
Title Insurance Policy, there are no claims for payment for work, labor or
materials affecting the Property that are or may become a Lien prior to, or of
equal priority with, the Liens created by the Loan Documents. No creditor of
Borrower other than Lender has in its possession any goods that constitute or
evidence the Collateral.

4.22 No Encroachments. Except as shown on the Survey, all of the improvements on
the Property lie wholly within the boundaries and building restriction lines of
the Property, and no improvements on adjoining property encroach upon the
Property, and no easements or other encumbrances upon the Property encroach upon
any of the improvements, so as, in either case, to adversely affect the value,
use or marketability of the Property, except those that are insured against by a
Title Insurance Policy.

 

LOAN AGREEMENT – Page 43



--------------------------------------------------------------------------------

4.23 Physical Condition.

(a) Except for matters set forth in the Engineering Reports, the Property and
all building systems (including sidewalks, storm drainage system, roof, plumbing
system, HVAC system, fire protection system, electrical system, equipment,
elevators, exterior sidings and doors, irrigation system and all structural
components) are free of all material damage and are in good condition, order and
repair in all respects material to the Property’s use, operation or value.

(b) Borrower is not aware of any material structural or other material defect or
damages in the Property, whether latent or otherwise.

(c) Borrower has not received and is not aware of any other party’s receipt of
notice from any insurance company or bonding company of any defects or
inadequacies in the Property that would, alone or in the aggregate, adversely
affect in any material respect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

4.24 Fraudulent Conveyance. Borrower has not entered into the Transaction or any
of the Loan Documents with the actual intent to hinder, delay or defraud any
creditor. Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. On the Closing Date, the fair salable
value of Borrower’s aggregate assets is and will, immediately following the
making of the Loan and the use and disbursement of the proceeds thereof, be
greater than Borrower’s probable aggregate liabilities (including subordinated,
unliquidated, disputed and Contingent Obligations). Borrower’s aggregate assets
do not and, immediately following the making of the Loan and the use and
disbursement of the proceeds thereof will not, constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted.
Borrower does not intend to, and does not believe that it will, incur debts and
liabilities (including Contingent Obligations and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower).

4.25 Management. Except for any Approved Management Agreement, no property
management agreements are in effect with respect to the Property. The Approved
Management Agreement is in full force and effect and there is no event of
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.

4.26 Condemnation. No Condemnation has been commenced or, to Borrower’s
knowledge, is contemplated or threatened with respect to all or any portion of
the Property or for the relocation of roadways providing access to the Property.

4.27 Utilities and Public Access. The Property has adequate rights of access to
dedicated public ways (and makes no material use of any means of access or
egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and is adequately served by all public
utilities, including water and sewer (or well and septic), necessary to the
continued use and enjoyment of the Property as presently used and enjoyed.

 

LOAN AGREEMENT – Page 44



--------------------------------------------------------------------------------

4.28 Environmental Matters. Except as disclosed in the Environmental Reports:

(i) To Borrower’s knowledge, no Hazardous Substances are located at, on, in or
under the Property or have been handled, manufactured, generated, stored,
processed, or disposed of at, on, in or under, or have been Released from, the
Property. Without limiting the foregoing, there is not present at, on, in or
under the Property, any PCB-containing equipment, asbestos or asbestos
containing materials, underground storage tanks or surface impoundments for any
Hazardous Substance, lead in drinking water (except in concentrations that
comply with all Environmental Laws), or lead-based paint. To Borrower’s
knowledge, there is no threat of any Release of any Hazardous Substance
migrating to the Property.

(ii) The Property is in compliance in all material respects with all
Environmental Laws applicable to the Property (which compliance includes, but is
not limited to, the possession of, and compliance with, all environmental,
health and safety permits, approvals, licenses, registrations and other
governmental authorizations required in connection with the ownership and
operation of the Property under all Environmental Laws). No Environmental Claim
is pending with respect to the Property, nor, to Borrower’s knowledge, is any
threatened, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to Borrower or
the Property.

(iii) No Liens are presently recorded with the appropriate land records under or
pursuant to any Environmental Law with respect to the Property and, to
Borrower’s knowledge, no Governmental Authority has been taking any action to
subject the Property to Liens under any Environmental Law.

(iv) There have been no material environmental investigations, studies, audits,
reviews or other analyses conducted by or that are in the possession of Borrower
in relation to the Property that have not been made available to Lender.

4.29 Assessments. There are no pending or, to Borrower’s knowledge, proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments. No extension of time for assessment
or payment by Borrower of any federal, state or local tax is in effect.

4.30 No Joint Assessment. Borrower has not suffered, permitted or initiated the
joint assessment of the Property (i) with any other real property constituting a
separate tax lot, or (ii) with any personal property, or any other procedure
whereby the Lien of any Taxes that may be levied against such other real
property or personal property shall be assessed or levied or charged to the
Property as a single Lien.

4.31 Separate Lots. No portion of the Property is part of a tax lot that also
includes any real property that is not Collateral.

 

LOAN AGREEMENT – Page 45



--------------------------------------------------------------------------------

4.32 Permits; Certificate of Occupancy. All Permits necessary for the present
and contemplated use and operation of the Property. The uses being made of the
Property are in conformity in all material respects with the certificate of
occupancy and/or Permits for the Property and any other restrictions, covenants
or conditions affecting the Property.

4.33 Flood Zone. None of the improvements on the Property is located in an area
identified by the Federal Emergency Management Agency or the Federal Insurance
Administration as a “100 year flood plain” or as having special flood hazards
(including Zones A and V), or, to the extent that any portion of the Property is
located in such an area, the Property is covered by flood insurance meeting the
requirements set forth in Section 5.15(a)(ii).

4.34 Security Deposits. Borrower is in compliance in all material respects with
all Legal Requirements relating to security deposits.

4.35 Acquisition Documents. Borrower has delivered to Lender true and complete
copies of all material agreements and instruments under which Borrower or any of
its affiliates or the seller of the Property have remaining rights or
obligations in respect of Borrower’s acquisition of the Property.

4.36 Insurance. Borrower has obtained insurance policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
All premiums on such insurance policies required to be paid as of the Closing
Date have been paid for the current policy period. No Person, including
Borrower, has done, by act or omission, anything that would impair the coverage
of any such policy.

4.37 No Dealings. Neither Borrower nor the Sponsor is aware of any unlawful
influence on the assessed value of the Property.

4.38 Estoppel Certificates. Borrower has requested estoppel certificates from
each Tenant on the form heretofore agreed by Lender and has delivered to Lender
true and complete copies of each estoppel certificate received back from any
Tenant prior to the Closing Date.

4.39 Federal Trade Embargos. Sponsor and each Required SPE is in compliance with
all Federal Trade Embargos in all material respects. No Embargoed Person owns
any direct or indirect equity interest in any Required SPE. To Borrower’s
knowledge, no Tenant at the Property is identified on the OFAC List. Borrower
has implemented procedures, and will consistently apply those procedures
throughout the term of the Loan, to ensure that the foregoing representations
and warranties remain true and correct during the term of the Loan.

4.40 Survival. All of the representations of Borrower set forth in this
Agreement and in the other Loan Documents shall survive for so long as any
portion of the Indebtedness is outstanding. All representations, covenants and
agreements made by Borrower in this Agreement or in the other Loan Documents
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf. On the
date of any Securitization, on not less than three days’ prior written notice,
Borrower shall deliver to Lender a certification (x) confirming that all of the
representations contained in this Agreement are true and correct as of the date
of such Securitization, or (y) otherwise specifying any changes in or
qualifications to such representations as of such date as may be necessary to
make such representations consistent with the facts as they exist on such date.

 

LOAN AGREEMENT – Page 46



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

5.1 Existence; Licenses. Each Required SPE shall do or cause to be done all
things necessary to remain in existence. Borrower shall do or cause to be done
all things necessary to preserve, renew and keep in full force and effect all
rights, licenses, Permits, franchises, certificates of occupancy, consents,
approvals and other agreements necessary for the continued use and operation of
the Property. Each Required SPE shall deliver to Lender a copy of each amendment
or other modification to any of its organizational documents promptly after the
execution thereof.

5.2 Maintenance of Property.

(a) Borrower shall cause the Property to be maintained in good and safe working
order and repair, reasonable wear and tear excepted, and in keeping with the
condition and repair of properties of a similar use, value, age, nature and
construction. Borrower shall not use, maintain or operate the Property in any
manner that constitutes a public or private nuisance or that makes void,
voidable, or cancelable, or increases the premium of, any insurance then in
force with respect thereto. Subject to Section 6.13, no improvements or
equipment located at or on the Property shall be removed, demolished or
materially altered without the prior written consent of Lender (except for
replacement of equipment in the ordinary course of Borrower’s business with
items of the same utility and of equal or greater value and sales of obsolete
equipment no longer needed for the operation of the Property) and Borrower shall
from time to time make, or cause to be made, all reasonably necessary and
desirable repairs, renewals, replacements, betterments and improvements to the
Property. Borrower shall not make any change in the use of the Property that
would materially increase the risk of fire or other hazard arising out of the
operation of the Property, or do or permit to be done thereon anything that may
in any way impair the value of the Property in any material respect or the Lien
of the Security Instrument or otherwise cause or reasonably be expected to
result in a Material Adverse Effect. Borrower shall not install or permit to be
installed on the Property any underground storage tank. Borrower shall not,
without the prior written consent of Lender, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.

(b) Borrower shall remediate the Deferred Maintenance Conditions within the time
periods following the Closing Date as specified in Schedule C hereto (or if no
time periods are specified on Schedule C, within 12 months following the Closing
Date), subject to Force Majeure, and upon request from Lender after the
expiration of such period shall deliver to Lender an Officer’s Certificate
confirming that such remediation has been completed and that all associated
expenses have been paid. Borrower shall comply with all material terms of any
asbestos operating and maintenance program in effect as of the Closing Date or
otherwise required to be implemented by Borrower.

 

LOAN AGREEMENT – Page 47



--------------------------------------------------------------------------------

5.3 Compliance with Legal Requirements. Borrower shall comply with, and shall
cause the Property to comply with and be operated, maintained, repaired and
improved in compliance with, all Legal Requirements, Insurance Requirements and
all material contractual obligations by which Borrower is legally bound.

5.4 Impositions and Other Claims. Borrower shall pay and discharge all taxes,
assessments and governmental charges levied upon it, its income and its assets
as and when such taxes, assessments and charges are due and payable, as well as
all lawful claims for labor, materials and supplies or otherwise, subject to any
rights to contest contained in the definition of Permitted Encumbrances.
Borrower shall file all federal, state and local tax returns and other reports
that it is required by law to file. If any law or regulation applicable to
Lender, any Note, any of the Collateral or the Security Instrument is enacted
that deducts from the value of property for the purpose of taxation any Lien
thereon, or imposes upon Lender the payment of the whole or any portion of the
taxes or assessments or charges or Liens required by this Agreement to be paid
by Borrower, or changes in any way the laws or regulations relating to the
taxation of mortgages or security agreements or debts secured by mortgages or
security agreements or the interest of the mortgagee or secured party in the
property covered thereby, or the manner of collection of such taxes, so as to
affect the Security Instrument, the Indebtedness or Lender, then Borrower, upon
demand by Lender, shall pay such taxes, assessments, charges or Liens, or
reimburse Lender for any amounts paid by Lender. If in the opinion of Lender’s
counsel it might be unlawful to require Borrower to make such payment or the
making of such payment might result in the imposition of interest beyond the
maximum amount permitted by applicable law, Lender may elect to declare all of
the Indebtedness to be due and payable 90 days from the giving of written notice
by Lender to Borrower.

5.5 Access to Property. Subject to the rights of Tenants pursuant to the Leases,
Borrower shall permit agents, representatives and employees of Lender and the
Servicer to enter and inspect the Property or any portion thereof, and/or
inspect, examine, audit and copy the books and records of Borrower (including
all recorded data of any kind or nature, regardless of the medium of recording),
at such reasonable times as may be requested by Lender upon reasonable advance
notice. If Lender shall determine that an Event of Default exists, the cost of
such inspections, examinations, copying or audits shall be borne by Borrower,
including the cost of all follow up or additional investigations, audits or
inquiries deemed reasonably necessary by Lender. The cost of such inspections,
examinations, audits and copying, if not paid for by Borrower following demand,
may be added to the Indebtedness and shall bear interest thereafter until paid
at the Default Rate. If Borrower prohibits, bars or fails to permit agents,
representatives and employees of Lender and the Servicer from entering and
inspecting the Property or from inspecting, examining, auditing and copying
Borrower’s books and records, as required by this Section, for more than five
days after a written request is made by Lender to do so, Borrower agrees to pay
Lender on demand the sum of $1,000.00 for each day after such five-day period
that Borrower so prohibits or bars such inspection, and such sum or sums shall
be part of the Indebtedness.

5.6 Cooperate in Legal Proceedings. Except with respect to any claim by Borrower
against Lender, Borrower shall cooperate fully with Lender with respect to any
proceedings before any Governmental Authority that may in any way affect the
rights of Lender hereunder or under any of the Loan Documents and, in connection
therewith, Lender may, at its election, participate or designate a
representative to participate in any such proceedings.

 

LOAN AGREEMENT – Page 48



--------------------------------------------------------------------------------

5.7 Leases.

(a) Borrower shall furnish Lender with executed copies of all Leases. All new
Leases and renewals or amendments of Leases must (i) be entered into on an
arms-length basis with Tenants that are not affiliates of Borrower and whose
identity and creditworthiness is appropriate for tenancy in property of
comparable quality, (ii) provide for rental rates and other economic terms that,
taken as a whole, are at least equivalent to then-existing market rates, based
on the applicable market, and otherwise contain terms and conditions that are
commercially reasonable, (iii) have an initial term of not more than 10 years,
(iv) not reasonably be expected to result in a Material Adverse Effect and
(v) be subject and subordinate to the Loan and contain provisions for the
agreement by the Tenant thereunder to attorn to Lender and any purchaser at a
foreclosure sale, such attornment to be self-executing and effective upon
acquisition of title to the Property by any purchaser at a foreclosure sale.

(b) Any Lease that does not conform to the standards set forth in Section 5.7(a)
shall be subject to the prior written consent of Lender, which consent shall not
be unreasonably withheld, delayed or conditioned. In addition, all new Leases
that are Major Leases, and all terminations, renewals and amendments of Major
Leases, and any surrender of rights under any Major Lease, shall be subject to
the prior written consent of Lender.

(c) Borrower shall (i) observe and punctually perform all the material
obligations imposed upon the lessor under the Leases; (ii) enforce all of the
material terms, covenants and conditions contained in the Leases on the part of
the lessee thereunder to be observed or performed, short of termination thereof,
except that Borrower may terminate any Lease following a material default
thereunder by the respective Tenant; (iii) not collect any of the rents
thereunder more than one month in advance; (iv) not execute any assignment of
lessor’s interest in the Leases or associated rents other than the assignment of
rents and leases under the Security Instrument; (v) not cancel or terminate any
guarantee of any of the Major Leases without the prior written consent of
Lender; and (vi) not permit any subletting of any space covered by a Lease or an
assignment of the Tenant’s rights under a Lease, except in strict accordance
with the terms of such Lease. Borrower shall deliver to each new Tenant a Tenant
Notice upon execution of such Tenant’s Lease, and promptly thereafter deliver to
Lender a copy thereof and evidence of such Tenant’s receipt thereof. Without
limiting the foregoing, Borrower shall continue to use reasonable, good faith
efforts to achieve a LEED Certification for the improvements on the Property
within six (6) months of the commencement of the CHI Lease with Tenant doing
business as Catholic Health Initiatives as required pursuant to Section 1.2 of
such CHI Lease.

(d) Security deposits of Tenants under all Leases shall be held in compliance
with Legal Requirements and any provisions in Leases relating thereto. Borrower
shall maintain books and records of sufficient detail to identify all security
deposits of Tenants separate and apart from any other payments received from
Tenants. Subject to Legal Requirement, any bond or other instrument held by
Borrower in lieu of cash security shall name Lender as payee or mortgagee
thereunder or be fully assignable to Lender. Borrower hereby pledges to Lender
each

 

LOAN AGREEMENT – Page 49



--------------------------------------------------------------------------------

such bond or other instrument as security for the Indebtedness. Upon the
occurrence of an Event of Default, Borrower shall, upon Lender’s request,
deposit with Lender in an Eligible Account pledged to Lender an amount equal to
the aggregate security deposits of the Tenants (and any interest theretofore
earned on such security deposits and actually received by Borrower), and any
such bonds, that Borrower had not returned to the applicable Tenants or applied
in accordance with the terms of the applicable Lease (and failure to do so shall
constitute a misappropriation of funds pursuant to Section 9.19(b)).

(e) Borrower shall promptly deliver to Lender a copy of each written notice from
a Tenant under any Major Lease claiming that Borrower is in default in the
performance or observance of any of the material terms, covenants or conditions
thereof to be performed or observed by Borrower. Borrower shall use commercially
reasonable efforts to provide in each Major Lease executed after the Closing
Date to which Borrower is a party that any Tenant delivering any such notice
shall send a copy of such notice directly to Lender.

5.8 Plan Assets, etc. Borrower will do, or cause to be done, all things
necessary to ensure that it will not be deemed to hold Plan Assets at any time.

5.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense,
from time to time as reasonably requested by Lender, execute, acknowledge,
record, register, file and/or deliver to Lender such other instruments,
agreements, certificates and documents (including amended or replacement
mortgages), and Borrower hereby consents to the filing by Lender of any Uniform
Commercial Code financing statements, in each case as Lender may reasonably
request to evidence, confirm, perfect and maintain the Liens securing or
intended to secure the obligations of Borrower and the rights of Lender under
the Loan Documents and do and execute all such further lawful and reasonable
acts, conveyances and assurances for the better and more effective carrying out
of the intents and purposes of this Agreement and the other Loan Documents as
Lender shall reasonably request from time to time. Upon foreclosure, the
appointment of a receiver or any other relevant action, Borrower shall, at its
sole cost and expense, cooperate fully and completely to effect the assignment
or transfer of any license, permit, agreement or any other right necessary or
useful to the operation of the Collateral. Borrower hereby authorizes and
appoints Lender as its attorney-in-fact to, during the continuance of an Event
of Default, execute, acknowledge, record, register and/or file such instruments,
agreements, certificates and documents, and to do and execute such acts,
conveyances and assurances, should Borrower fail to do so itself in violation of
this Agreement or the other Loan Documents following written request from
Lender, in each case without the signature of Borrower. The foregoing grant of
authority is a power of attorney coupled with an interest and such appointment
shall be irrevocable for the term of this Agreement. Borrower hereby ratifies
all actions that such attorney shall lawfully take or cause to be taken in
accordance with this Section.

5.10 Management of Collateral.

(a) The Property shall be managed at all times by an Approved Property Manager
pursuant to an Approved Management Agreement. Pursuant to the Subordination of
Property Management Agreement or Agreements, each Approved Property Manager
shall agree that its Approved Management Agreement and all fees thereunder
(including any incentive fees)

 

LOAN AGREEMENT – Page 50



--------------------------------------------------------------------------------

are subject and subordinate to the Indebtedness. Borrower may from time to time
appoint an Approved Property Manager to manage the Property pursuant to an
Approved Management Agreement, and such successor manager shall execute for
Lender’s benefit a Subordination of Property Management Agreement in form and
substance reasonably satisfactory to Lender. The per annum fees of the Approved
Property Manager (including any incentive fees) shall not, at any time, exceed
the Maximum Management Fee.

(b) Borrower shall cause each Approved Property Manager (including any successor
Approved Property Manager) to maintain at all times worker’s compensation
insurance as required by Governmental Authorities.

(c) Borrower shall notify Lender in writing of any default of Borrower or the
Approved Property Manager under the Approved Management Agreement, after the
expiration of any applicable cure periods, of which Borrower has actual
knowledge. Lender shall have the right, after reasonable notice to Borrower and
in accordance with the Subordination of Property Management Agreement, to cure
defaults of Borrower under the Approved Management Agreement. Any out-of-pocket
expenses incurred by Lender to cure any such default shall constitute a part of
the Indebtedness and shall be due from Borrower upon demand by Lender.

(d) During the continuance of an Event of Default, or following any foreclosure,
conveyance in lieu of foreclosure or other similar transaction, or during the
continuance of a material default by the Approved Property Manager under the
Approved Management Agreement (after the expiration of any applicable notice
and/or cure periods), or if the Approved Property Manager files or is the
subject of a petition in bankruptcy, or if a trustee or receiver is appointed
for the Approved Property Manager’s assets or the Approved Property Manager
makes an assignment for the benefit of creditors, or if the Approved Property
Manager is adjudicated insolvent, then, in any such case, Lender may, in its
sole discretion, terminate or require Borrower to terminate the Approved
Management Agreement and engage an Approved Property Manager selected by Lender
to serve as replacement Approved Property Manager pursuant to an Approved
Management Agreement.

5.11 Notice of Material Event. Borrower shall give Lender prompt notice
(containing reasonable detail) of (i) any material change in the financial or
physical condition of the Property, as reasonably determined by Borrower,
including the termination or cancellation of any Major Lease and the termination
or cancellation of terrorism or other insurance required by this Agreement,
(ii) any notice from the Approved Property Manager, to the extent such notice
relates to a matter that is reasonably expected to result in a Material Adverse
Effect, (iii) any litigation or governmental proceedings pending or threatened
in writing against Borrower or the Property that is reasonably expected to
result in a Material Adverse Effect, (iv) the insolvency or bankruptcy filing of
any Required SPE, Sponsor or an affiliate of any of the foregoing and (v) any
other circumstance or event that is reasonably expected to result in a Material
Adverse Effect.

5.12 Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each Fiscal Year, Borrower shall furnish to Lender,
in an Excel spreadsheet file in electronic format (which may be via an
intralinks site at Borrower’s sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format, annual

 

LOAN AGREEMENT – Page 51



--------------------------------------------------------------------------------

financial statements of Borrower, including a balance sheet and operating
statement of Borrower as of the end of such year, together with related
statements of operations and equityholders’ capital and cash flow for such
Fiscal Year, accompanied by (a) an Officer’s Certificate certifying that the
same are true, correct and complete and were prepared in accordance with GAAP
applied on a consistent basis, subject to changes resulting from audit and
normal year-end audit adjustments and (b) a review prepared by an accounting
firm reasonably acceptable to Lender and in accordance with AICPA standards.
Together with Borrower’s annual financial statements, Borrower shall furnish to
Lender, in an Excel spreadsheet file in electronic format (which may be via an
intralinks site at Borrower’s sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format:

(i) a statement of cash flows;

(ii) then current rent roll and occupancy reports; and

(iii) such other information as Lender shall reasonably request.

5.13 Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the end of each Fiscal Quarter (including year-end),
Borrower shall furnish to Lender, in an Excel spreadsheet file in electronic
format (which may be via an intralinks site at Borrower’s sole cost and
expense), or, in the case of predominantly text documents, in Adobe pdf format,
quarterly and year-to-date unaudited financial statements prepared for such
fiscal quarter with respect to Borrower, including a balance sheet and operating
statement of Borrower as of the end of such Fiscal Quarter, together with
related statements of operations, equityholders’ capital and cash flows for such
Fiscal Quarter and for the portion of the Fiscal Year ending with such Fiscal
Quarter, which statements shall be accompanied by an Officer’s Certificate
certifying that the same are true, correct and complete and were prepared in
accordance with GAAP applied on a consistent basis, subject to changes resulting
from audit and normal year-end audit adjustments. Each such quarterly report
shall be accompanied by the following, in an Excel spreadsheet file in
electronic format (which may be via an intralinks site at Borrower’s sole cost
and expense), or, in the case of predominantly text documents, in Adobe pdf
format:

(i) a statement in reasonable detail that calculates Net Operating Income for
each of the Fiscal Quarters in the Test Period ending in such Fiscal Quarter, in
the case of each such Fiscal Quarter, ending at the end thereof;

(ii) copies of each of the Leases signed during such quarter;

(iii) then current rent roll and occupancy reports; and

(iv) such other information as Lender shall reasonably request.

5.14 Monthly Financial Statements; Non-Delivery of Financial Statements.

(a) Until the occurrence of a Securitization and during the continuance of a
Trigger Period or an Event of Default (or, in the case of item (iii) below, at
all times), Borrower shall furnish within 30 days after the end of each calendar
month (other than the calendar month immediately following the final calendar
month of any Fiscal Year or Fiscal Quarter), in an

 

LOAN AGREEMENT – Page 52



--------------------------------------------------------------------------------

Excel spreadsheet file in electronic format (which may be via an intralinks site
at Borrower’s sole cost and expense), or, in the case of predominantly text
documents, in Adobe pdf format, monthly and year-to-date unaudited financial
statements prepared for the applicable month with respect to Borrower, including
a balance sheet and operating statement as of the end of such month, together
with related statements of income, equityholders’ capital and cash flows for
such month and for the portion of the Fiscal Year ending with such month, which
statements shall be accompanied by an Officer’s Certificate certifying that the
same are true, correct and complete and were prepared in accordance with GAAP
applied on a consistent basis, subject to changes resulting from audit and
normal year-end audit adjustments. Each such monthly report shall be accompanied
by the following:

(i) a summary of Leases signed during such month, which summary shall include
the Tenant’s name, lease term, base rent, escalations, Tenant Improvements,
leasing commissions paid, free rent and other concessions;

(ii) then current rent roll and occupancy reports; and

(iii) such other information as Lender shall reasonably request.

(b) If Borrower fails to provide to Lender the financial statements and other
information specified in Sections 5.12, 5.13 and this Section within the
respective time period specified in such Sections and the failure continues for
ten (10) Business Days following written notice from Lender, then (i) such
failure shall, at Lender’s election, constitute an Event of Default following
written notice from Lender, and (ii) a Trigger Period shall be deemed to have
commenced for all purposes hereunder and shall continue until such failure is
remedied and the financial statements delivered to Lender evidence that no
Trigger Period is in effect.

5.15 Insurance.

(a) Borrower shall obtain and maintain with respect to the Property, for the
mutual benefit of Borrower and Lender at all times, the following policies of
insurance:

(i) insurance against loss or damage by standard perils included within the
classification “All Risks Special Form Cause of Loss” (including coverage for
damage caused by windstorm (including named storm) and hail). Such insurance
shall (A) be in an amount equal to the full insurable value on replacement cost
basis of the Property and all related furniture, furnishings, equipment and
fixtures (without deduction for physical depreciation); (B) have deductibles
acceptable to Lender (but in any event not in excess of $50,000, except in the
case of windstorm and earthquake coverage, which shall have deductibles not in
excess of 5% of the total insurable value of the Property); (C) be paid annually
in advance; (D) contain a “Replacement Cost Endorsement” with a waiver of
depreciation and an “Agreed Upon Amount Endorsement” waiving all coinsurance
provisions; (E) include ordinance or law coverage on a replacement cost basis,
with no co-insurance provisions, containing Coverage A: “Loss Due to Operation
of Law” (with a limit equal to replacement cost), Coverage B: “Demolition Cost”
and Coverage C: “Increased Cost of Construction” coverages each with limits of
no less than 10% of replacement cost or such lesser amounts as Lender may

 

LOAN AGREEMENT – Page 53



--------------------------------------------------------------------------------

require in its sole discretion; (F) permit that the improvements and other
property covered by such insurance be rebuilt at another location in the event
that such improvements and other property cannot be rebuilt at the location on
which they are situated as of the date hereof. If such insurance excludes mold,
then the Borrowers shall implement a mold prevention program satisfactory to
Lender;

(ii) if any material portion of the Property is located in an area identified in
the Federal Register by the Federal Emergency Management Agency as having
special flood hazards, flood insurance in an amount equal to the maximum limit
of coverage available under the National Flood Insurance Program, plus such
additional excess limits as shall be requested by Lender, with a deductible not
in excess of $25,000;

(iii) commercial general liability insurance, including broad form coverage of
property damage, blanket contractual liability and personal injury (including
bodily injury and death), to be on the so-called “occurrence” form containing
minimum limits per occurrence of not less than $1,000,000 with not less than a
$2,000,000 general aggregate for any policy year (with a per location aggregate
if the Property is on a blanket policy), with a deductible not in excess of
$50,000. In addition, at least $15,000,000.00 excess and/or umbrella liability
insurance shall be obtained and maintained for any and all claims, including all
legal liability imposed upon Borrower and all related court costs and attorneys’
fees and disbursements with a deductible not in excess of $50,000;

(iv) rental loss and/or business interruption insurance covering actual loss
sustained during restoration from all risks required to be covered by the
insurance provided for herein, including clauses (i), (ii), (v), (vii),
(viii) and (ix) of this Section 5.15(a), and covering the eighteen (18) month
period from the date of any Casualty and containing an extended period of
indemnity endorsement covering the 12 month period commencing on the date on
which the Property has been restored, as reasonably determined by the applicable
insurer (even if the policy will expire prior to the end of such period). The
amount of such insurance shall be increased from time to time as and when the
gross revenues from the Property increase;

(v) insurance against loss or damage from (A) leakage of sprinkler systems, if
not provided by the policy required by Section 5.15(a)(i), and (B) explosion of
steam boilers, air conditioning equipment, high pressure piping, machinery and
equipment, pressure vessels or similar apparatus now or hereafter installed in
any of the improvements (without exclusion for explosions) and insurance against
loss of occupancy or use arising from any breakdown, in such amounts as are
generally available and are generally required by institutional lenders for
properties comparable to the Property, in each case, with a deductible not in
excess of $50,000;

(vi) worker’s compensation insurance with respect to all employees of Borrower
as and to the extent required by any Governmental Authority or Legal Requirement
and employer’s liability coverage of at least $1,000,000 (if applicable);

 

LOAN AGREEMENT – Page 54



--------------------------------------------------------------------------------

(vii) during any period of repair or restoration, and only if the property and
liability coverage forms do not otherwise apply, owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the insurance provided for in Section 5.15(a)(iii). The
insurance provided for in Section 5.15(a) shall (1) be written in a so-called
builder’s risk completed value form or equivalent coverage, including coverage
for 100% of the total costs of construction on a non-reporting basis and against
all risks insured against pursuant to clauses (i), (ii), (iv), (v), (viii) and
(ix) of Section 5.15(a), (2) shall include permission to occupy the Property,
and (3) shall contain an agreed amount endorsement waiving co-insurance
provisions;

(viii) if required by Lender, earthquake insurance (A) with minimum coverage
equivalent to the greater of 1.0x SUL (scenario upper loss) and 1.5x SEL
(scenario expected loss) multiplied by the full replacement cost of the building
plus business income, (B) having a deductible not in excess of 5% of the total
insurable value of the Property, and (C) if the Property is legally
nonconforming under applicable zoning ordinances and codes, containing ordinance
of law coverage in amounts as required by Lender;

(ix) so long as the Terrorism Risk Insurance Program Reauthorization Act of 2007
(“TRIPRA”) or a similar or subsequent statute is in effect, terrorism insurance
for foreign and domestic acts (as such terms are defined in TRIPRA or similar or
subsequent statute) in an amount equal to the full replacement cost of the
Property (plus twelve months of business interruption coverage). If TRIPRA or a
similar or subsequent statute is not in effect, then provided that terrorism
insurance is commercially available, Borrower shall be required to carry
terrorism insurance throughout the term of the Loan as required by the preceding
sentence, but in such event Borrower shall not be required to spend on terrorism
insurance coverage more than two times the amount of the insurance premium that
is payable at such time in respect of the property and business
interruption/rental loss insurance required hereunder (without giving effect to
the cost of terrorism and earthquake components of such casualty and business
interruption/rental loss insurance), and if the cost of terrorism insurance
exceeds such amount, Borrower shall purchase the maximum amount of terrorism
insurance available with funds equal to such amount. In either such case, such
insurance shall not have a deductible in excess of $50,000;

(x) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000.00 (if applicable); and

(xi) such other insurance as may from time to time be requested by Lender.

(b) All policies of insurance (the “Policies”) required pursuant to this
Section 5.15 shall be issued by one or more primary insurers having a
claims-paying ability of at least “A” or “A2” by each of the Rating Agencies, or
by a syndicate of insurers through which at least 75% of the coverage (if there
are 4 or fewer members of the syndicate) or at least 60% of the coverage (if
there are 5 or more members of the syndicate) is with carriers having such
claims-paying ability ratings (provided that the first layers of coverage are
from carriers rated at least “A” or “A2” and all such carriers shall have
claims-paying ability ratings of not less than

 

LOAN AGREEMENT – Page 55



--------------------------------------------------------------------------------

“BBB+” or “Baa1”). Notwithstanding anything to the contrary herein, for purposes
of determining whether the insurer ratings requirements set forth above have
been satisfied, (1) any insurer that is not rated by Fitch will be regarded as
having a Fitch rating that is the equivalent of the rating given to such insurer
by any of Moody’s and S&P that does rate such insurer (or, if both such rating
agencies rate such insurer, the lower of the two ratings), (2) any insurer that
is not rated by Moody’s will be regarded as having a Moody’s rating of “Baa1” or
better if it is rated “A-” or better by S&P and will be regarded as having a
Moody’s rating of “A2” or better if it is rated “A+” or better by S&P and
(3) any insurer that is not rated by DBRS will be regarded as having a DBRS
rating that is the equivalent of the rating given to such insurer by any of
Moody’s and S&P that does rate such insurer (or, if both Moody’s and S&P rate
such insurer, the lower of the two ratings).

(c) All Policies required pursuant to this Section 5.15:

(i) shall contain deductibles that, in addition to complying with any other
requirements expressly set forth in Section 5.15(a), are approved by Lender
(such approval not to be unreasonably withheld, delayed or conditioned, but
subject to the requirements of each Rating Agency) and are no larger than is
customary for similar policies covering similar properties in the geographic
market in which the Property is located;

(ii) shall be maintained throughout the term of the Loan without cost to Lender
and shall name Borrower as the named insured;

(iii) with respect to casualty and rental or business interruption policies,
shall contain a standard noncontributory mortgagee clause naming Lender and its
successors and assigns as their interests may appear as first mortgagee/loss
payee;

(iv) with respect to liability policies, shall name Lender and its successors
and assigns as their interests may appear as additional insureds;

(v) with respect to rental or business interruption insurance policies, shall
name Lender and its successors and assigns as their interests may appear as loss
payee;

(vi) shall be written on a no co-insurance form or contain an endorsement
providing that neither Borrower nor Lender nor any other party shall be a
co-insurer under said Policies;

(vii) shall contain an endorsement or other provision providing that Lender
shall receive at least 30 days’ prior written notice of cancellation thereof;

(viii) shall contain an endorsement providing that no act or negligence of
Borrower or of a Tenant or other occupant or any foreclosure or other proceeding
or notice of sale relating to the Property shall affect the validity or
enforceability of the insurance insofar as a mortgagee is concerned;

 

LOAN AGREEMENT – Page 56



--------------------------------------------------------------------------------

(ix) shall provide that Lender shall not be liable for any insurance premiums
thereon or subject to any assessments thereunder;

(x) shall contain a waiver of subrogation against Lender;

(xi) may be in the form of a blanket policy, provided that Borrower shall
provide evidence satisfactory to Lender that the insurance premiums for the
Property are separately allocated under such Policy to the Property and such
blanket policy shall provide the same protection as would a separate Policy as
reasonably determined by Lender; and

(xii) shall otherwise be reasonably satisfactory in form and substance to Lender
and shall contain such other provisions as Lender deems reasonably necessary or
desirable to protect its interests.

(d) Borrower shall pay the premiums for all Policies as the same become due and
payable. Copies of Borrower’s Policies, certified as true and correct by
Borrower, shall be delivered to Lender promptly upon request. Not later than 30
days prior to the expiration date of each Policy, Borrower shall deliver to
Lender evidence, reasonably satisfactory to Lender, of its renewal. Borrower
shall promptly forward to Lender a copy of each written notice received by
Borrower of any modification, reduction or cancellation of any of the Policies
or of any of the coverages afforded under any of the Policies. Within 30 days
after request by Lender, Borrower shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested by Lender, taking
into consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices, and the like.

(e) Borrower shall not procure any other insurance coverage that would be on the
same level of payment as the Policies or would adversely impact in any way the
ability of Lender or Borrower to collect any proceeds under any of the Policies.
If at any time Lender is not in receipt of written evidence that all Policies
are in full force and effect when and as required hereunder, Lender shall have
the right to take such action as Lender deems necessary to protect its interest
in the Property, including the obtaining of such insurance coverage as Lender in
its sole discretion deems appropriate (but limited to the coverages and amounts
required hereunder). All premiums, costs and expenses (including attorneys’ fees
and expenses) incurred by Lender in connection with such action or in obtaining
such insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, and shall bear interest at the Default Rate.

(f) In the event of foreclosure of the Security Instrument or other transfer of
title to the Property in extinguishment in whole or in part of the Indebtedness,
all right, title and interest of Borrower in and to the Policies then in force
with respect to the Property and all proceeds payable thereunder shall thereupon
vest in the purchaser at such foreclosure or in Lender or other transferee in
the event of such other transfer of title.

(g) Borrower may use the insurance coverage provided by the existing Tenant on
the Property (i.e., Catholic Health Initiatives) to satisfy all or a portion of
Borrower’s insurance requirements described in this Section as approved by
Lender so long as (x) any

 

LOAN AGREEMENT – Page 57



--------------------------------------------------------------------------------

insurance coverage provided by the existing Tenant satisfy the requirements set
forth in this Agreement (or, if it does not satisfy any of the requirements of
this Agreement, is not otherwise acceptable to Lender in its sole discretion),
the CHI Lease and any Material Agreements applicable to the Property covered by
such Lease and properly names or identifies Lender’s interest as insured through
a manuscript blanket mortgagee endorsement and Lender shall be entitled to the
protections noted in the existing manuscript blanket Policy maintained by the
Tenant, (y) the CHI Lease is in full force and effect and (z) such Tenant is not
entitled to terminate its Lease following a Casualty other than as currently
stated in the CHI Lease. To the extent any of the foregoing conditions are not
satisfied, Borrower shall be required to itself provide supplemental coverage to
Lender such that the aggregate insurance coverage with respect to the Property
is consistent in all respects with the requirements of this Section.
Notwithstanding the foregoing, Lender (1) has permitted and approved the
existing Tenant’s property insurance coverage as evidenced on the certificate of
insurance as of the Closing Date, including but not limited to the insurance
company and property deductible, for so long as the Tenant maintains a rating of
A by S&P for their revenue bonds which ratings are primarily attributable to the
overall credit quality of Catholic Health Systems and its related systems; and
(2) shall accept business interruption coverage as provided by the Tenant even
if not in compliance with the requirements set forth in Section 5.15(a)(iv) for
so long as (A) the Tenant maintains a rating of A by S&P for their revenue bonds
which ratings are primarily attributable to the overall credit quality of
Catholic Health Systems and its related systems; and (B) the CHI Lease does not
permit abatement of rent as the result of a Casualty. If Borrower uses any
insurance coverage from Catholic Health Initiatives as described herein and
Borrower satisfies the requirements detailed in this subsection (g) as it
relates to such insurance, Borrower shall not be obligated to escrow amounts
attributable to such insurance with Lender in accordance with Section 3.4
hereof.

5.16 Casualty and Condemnation.

(a) Borrower shall give prompt notice to Lender of any Casualty or Condemnation
or of the actual or threatened commencement of proceedings that would result in
a Condemnation.

(b) Lender may participate in any proceedings for any taking by any public or
quasi-public authority accomplished through a Condemnation or any transfer made
in lieu of or in anticipation of a Condemnation, to the extent permitted by law.
Upon Lender’s request, Borrower shall deliver to Lender all instruments
reasonably requested by it to permit such participation. Borrower shall, at its
sole cost and expense, diligently prosecute any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Borrower shall not consent or
agree to a Condemnation or action in lieu thereof without the prior written
consent of Lender in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned in the case of a taking of an immaterial
portion of the Property.

(c) Lender may (x) jointly with Borrower settle and adjust any claims,
(y) during the continuance of an Event of Default, settle and adjust any claims
without the consent or cooperation of Borrower, or (z) allow Borrower to settle
and adjust any claims; except that if no Event of Default is continuing,
Borrower may settle and adjust claims aggregating not in excess of the Threshold
Amount if such settlement or adjustment is carried out in a competent

 

LOAN AGREEMENT – Page 58



--------------------------------------------------------------------------------

and timely manner, but Lender shall be entitled to collect and receive (as set
forth below) any and all Loss Proceeds. The reasonable expenses incurred by
Lender in the adjustment and collection of Loss Proceeds shall become part of
the Indebtedness and shall be reimbursed by Borrower to Lender upon demand
therefor.

(d) All Loss Proceeds from any Casualty or Condemnation shall be immediately
deposited into the Loss Proceeds Account (monthly rental loss/business
interruption proceeds to be initially deposited into the Loss Proceeds Account
and subsequently deposited into the Cash Management Account in installments as
and when the lost rental income covered by such proceeds would have been
payable). Following the occurrence of a Casualty, Borrower, regardless of
whether proceeds are available, shall in a reasonably prompt manner proceed to
restore, repair, replace or rebuild the Property to be of at least equal value
and of substantially the same character as prior to the Casualty, all in
accordance with the terms hereof applicable to Alterations. If any Condemnation
or Casualty occurs as to which, in the reasonable judgment of Lender:

(i) in the case of a Casualty, the cost of restoration would not exceed 25% of
the Loan Amount and the Casualty does not render untenantable, or result in the
cancellation of Leases covering, more than 25% of the gross rentable area of the
Property, or result in cancellation of Leases covering more than 25% of the base
contractual rental revenue of the Property;

(ii) in the case of a Condemnation, the Condemnation does not render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of the Property;

(iii) restoration of the Property is reasonably expected to be completed prior
to the expiration of rental interruption insurance and at least six months prior
to the Maturity Date;

(iv) after such restoration, the fair market value of the Property is reasonably
expected to equal at least the fair market value of the Property immediately
prior to such Condemnation or Casualty (assuming the affected portion of the
Property is relet); and

(v) all necessary approvals and consents from Governmental Authorities will be
obtained to allow the rebuilding and re-occupancy of the Property;

or if Lender otherwise elects to allow Borrower to restore the Property, then,
provided no Event of Default is continuing, the Loss Proceeds after receipt
thereof by Lender and reimbursement of any reasonable expenses incurred by
Lender in connection therewith shall be applied to the cost of restoring,
repairing, replacing or rebuilding the Property or part thereof subject to the
Casualty or Condemnation, in the manner set forth below (and Borrower shall
commence, as promptly and diligently as practicable, to prosecute such
restoring, repairing, replacing or rebuilding of the Property in a workmanlike
fashion and in accordance with applicable law to a status at least equivalent to
the quality and character of the Property immediately prior to the Condemnation
or Casualty). Provided that no Event of Default shall have occurred and be then
continuing, Lender

 

LOAN AGREEMENT – Page 59



--------------------------------------------------------------------------------

shall disburse such Loss Proceeds to Borrower upon Lender’s being furnished with
(i) evidence reasonably satisfactory to it of the estimated cost of completion
of the restoration, (ii) funds, or assurances reasonably satisfactory to Lender
that such funds are available and sufficient in addition to any remaining Loss
Proceeds, to complete the proposed restoration (including for any reasonable
costs and expenses of Lender to be incurred in administering such restoration)
and for payment of the Indebtedness as it becomes due and payable during the
restoration, and (iii) such architect’s certificates, waivers of lien,
contractor’s sworn statements, title insurance endorsements, bonds, plats of
survey and such other evidences of cost, payment and performance as Lender may
reasonably request; and Lender may, in any event, require that all plans and
specifications for restoration reasonably estimated by Lender to exceed the
Threshold Amount be submitted to and approved by Lender prior to commencement of
work (which approval shall not be unreasonably withheld, delayed or
conditioned). If Lender reasonably estimates that the cost to restore will
exceed the Threshold Amount, Lender may retain a local construction consultant
to inspect such work and review Borrower’s request for payments and Borrower
shall, on demand by Lender, reimburse Lender for the reasonable fees and
expenses of such consultant (which fees and expenses shall constitute
Indebtedness). No payment shall exceed 90% of the value of the work performed
from time to time until such time as 50% of the restoration (calculated based on
the anticipated aggregate cost of the work) has been completed, and amounts
retained prior to completion of 50% of the restoration shall not be paid prior
to the final completion of the restoration. Funds other than Loss Proceeds shall
be disbursed prior to disbursement of such Loss Proceeds, and at all times the
undisbursed balance of such proceeds remaining in the Loss Proceeds Account,
together with any additional funds irrevocably and unconditionally deposited
therein or irrevocably and unconditionally committed for that purpose, shall be
at least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration free and clear of all Liens or claims for Lien.

(e) Borrower shall cooperate with Lender in obtaining for Lender the benefits of
any Loss Proceeds lawfully or equitably payable to Lender in connection with the
Property. Lender shall be reimbursed for any expenses reasonably incurred in
connection therewith (including reasonable attorneys’ fees and disbursements,
and, if reasonably necessary to collect such proceeds, the expense of an
Appraisal on behalf of Lender) out of such Loss Proceeds or, if insufficient for
such purpose, by Borrower. Borrower hereby irrevocably constitutes and appoints
Lender as the attorney-in-fact of Borrower for matters in excess of the
Threshold Amount with respect to the Property, with full power of substitution,
subject to the terms of this Section, to settle for, collect and receive all
Loss Proceeds and any other awards, damages, insurance proceeds, payments or
other compensation from the parties or authorities making the same, to appear in
and prosecute any proceedings therefor and to give receipts and acquittance
therefor (which power of attorney shall be irrevocable so long as any of the
Indebtedness is outstanding, shall be deemed coupled with an interest, and shall
survive the voluntary or involuntary dissolution of Borrower).

(f) If Borrower is not entitled to apply Loss Proceeds toward the restoration of
the Property pursuant to Section 5.16(d) and Lender elects not to permit such
Loss Proceeds to be so applied, such Loss Proceeds shall be applied on the first
Payment Date following such election to the prepayment of the Principal
Indebtedness and shall be accompanied by interest through the end of the
applicable Interest Accrual Period (calculated as if the amount prepaid were
outstanding for the entire Interest Accrual Period). If the Note has been
bifurcated into

 

LOAN AGREEMENT – Page 60



--------------------------------------------------------------------------------

multiple Notes or Note Components pursuant to Section 1.1(c), all prepayments of
the Loan made by Borrower in accordance with this Section shall be applied to
the Notes or Note Components in ascending order of interest rate (i.e., first to
the Note with the lowest interest rate until its outstanding principal balance
has been reduced to zero, then to the Note with the second lowest interest rate
until its outstanding principal balance has been reduced to zero, and so on) or
in such other order as Lender shall determine.

(g) Notwithstanding the foregoing provisions of this Section 5.16, if the Loan
is included in a REMIC and immediately following a release of any portion of the
applicable Property from the Lien of the Loan Documents in connection with a
Casualty or Condemnation the Loan would fail to satisfy a Lender 80%
Determination (taking into account the planned restoration of the Property),
then Borrower shall prepay the Principal Indebtedness in accordance with
Section 5.16(f) in an amount equal to either (i) so much of the Loss Proceeds as
are necessary to cause the Lender 80% Determination to be satisfied, or if the
aggregate Loss Proceeds are insufficient for such purpose, then 100% of such
Loss Proceeds, or (ii) a lesser amount provided the Borrower delivers to Lender
an opinion of counsel, in form and substance reasonably satisfactory to Lender
and delivered by counsel reasonably satisfactory to Lender, opining that such
release of Property from the Lien does not cause any portion of the Loan to
cease to be a “qualified mortgage” within the meaning of section 860G(a)(3) of
the Code.

5.17 Annual Budget. At least 30 days prior to the commencement of each Fiscal
Year during the term of the Loan, and within 30 days after the commencement of
any Trigger Period or Event of Default, Borrower shall deliver to Lender an
Annual Budget for the Property for the ensuing Fiscal Year and, promptly after
preparation thereof, any subsequent revisions to the Annual Budget, which
delivery shall be for informational purposes only so long as no Trigger Period
or Event of Default is continuing. During the continuance of any Trigger Period
or Event of Default, such Annual Budget and any revisions thereto shall be
subject to Lender’s approval (the Annual Budget, as so approved, the “Approved
Annual Budget”). Borrower shall not amend any Approved Annual Budget more than
once in any 60-day period. For so long as Lender shall withhold its consent to
any Annual Budget or any revisions thereto, the Annual Budget in effect prior to
any such request for approval shall remain in effect.

5.18 Nonbinding Consultation. Lender shall have the right to consult with and
advise Borrower regarding significant business activities and business and
financial developments of Borrower, provided that any such advice or
consultation or the result thereof shall be completely nonbinding on Borrower.

5.19 Compliance with Encumbrances and Material Agreements. Borrower covenants
and agrees as follows:

(i) Borrower shall comply with all material terms, conditions and covenants of
each Material Agreement and each material Permitted Encumbrance, including any
reciprocal easement agreement, ground lease, declaration of covenants,
conditions and restrictions, and any condominium arrangements.

(ii) Borrower shall promptly deliver to Lender a true and complete copy of each
and every notice of default received by Borrower with respect to any obligation
of such Borrower under the provisions of any Material Agreement and/or Permitted
Encumbrance.

 

LOAN AGREEMENT – Page 61



--------------------------------------------------------------------------------

(iii) Borrower shall deliver to Lender copies of any written notices of default
or event of default relating to any Material Agreement and/or Permitted
Encumbrance served by Borrower.

(iv) Without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed, Borrower shall not grant or withhold any
material consent, approval or waiver under any Material Agreement or Permitted
Encumbrance unless no Event of Default is continuing and the same would not be
reasonably likely to have a Material Adverse Effect.

(v) Borrower shall deliver to each other party to any Permitted Encumbrance and
any Material Agreement notice of the identity of Lender and each assignee of
Lender of which Borrower is aware if such notice is required in order to protect
Lender’s interest thereunder.

(vi) Borrower shall enforce, short of termination thereof, the performance and
observance of each and every material term, covenant and provision of each
Material Agreement and Permitted Encumbrance to be performed or observed, if
any.

5.20 Prohibited Persons. No Required SPE or any of their direct or indirect
equityholders shall (i) knowingly conduct any business, or engage in any
transaction or dealing, with any Embargoed Person, including the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Embargoed Person, or (ii) knowingly engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any Federal Trade Embargo. Borrower shall
cause the representation set forth in Section 4.39 to remain true and correct at
all times.

ARTICLE VI

NEGATIVE COVENANTS

6.1 Liens on the Collateral. No Required SPE shall permit or suffer the
existence of any Lien on any of its assets, other than Permitted Encumbrances.

6.2 Ownership. Borrower shall not own any assets other than the Property and
related personal property and fixtures located therein or used in connection
therewith.

6.3 Transfer; Prohibited Change of Control. Borrower shall not Transfer any
Collateral other than in compliance with Article II and other than the
replacement or other disposition of obsolete or non-useful personal property and
fixtures in the ordinary course of business, and Borrower shall not hereafter
file a declaration of condominium with respect to the Property. No Prohibited
Change of Control or Prohibited Pledge shall occur.

6.4 Debt. Borrower shall not have any Debt, other than Permitted Debt.

 

LOAN AGREEMENT – Page 62



--------------------------------------------------------------------------------

6.5 Dissolution; Merger or Consolidation. No Required SPE shall dissolve,
terminate, liquidate, merge with or consolidate into another Person without
first causing the Loan to be assumed by a Successor Borrower pursuant to
Section 2.2.

6.6 Change in Business. Borrower shall not make any material change in the scope
or nature of its business objectives, purposes or operations or undertake or
participate in activities other than the continuance of its present business.

6.7 Debt Cancellation. Borrower shall not cancel or otherwise forgive or release
any material claim or Debt owed to it by any Person, except for adequate
consideration or in the ordinary course of its business.

6.8 Affiliate Transactions. Borrower shall not enter into, or be a party to, any
transaction with any affiliate of Borrower, except on terms that are
intrinsically fair, commercially reasonable and substantially similar to those
that Borrower would have obtained in a comparable arm’s length transaction with
an unrelated third party.

6.9 Misapplication of Funds. Borrower shall not (a) distribute any Revenue or
Loss Proceeds in violation of the provisions of this Agreement (and shall
promptly cause the reversal of any such distributions made in error of which
Borrower becomes aware), (b) fail to remit amounts to the Lockbox Account or
Cash Management Account as required by Section 3.1, (c) make any distributions
to equityholders during the continuance of a Trigger Period or Event of Default
unless expressly permitted hereunder, or (d) misappropriate any security deposit
or portion thereof.

6.10 Jurisdiction of Formation; Name. Borrower shall not change its jurisdiction
of formation, its jurisdiction of fiscal residence or name without receiving
Lender’s prior written consent and promptly providing Lender such information
and replacement Uniform Commercial Code financing statements and legal opinions
as Lender may reasonably request in connection therewith.

6.11 Modifications and Waivers. Unless otherwise consented to in writing by
Lender:

(i) Borrower shall not amend, modify, terminate, renew, or surrender any rights
or remedies under any Lease, or enter into any Lease, except in compliance with
Section 5.7;

(ii) No Required SPE shall terminate, amend or modify its organizational
documents (including any operating agreement, limited partnership agreement,
by-laws, certificate of formation, certificate of limited partnership or
certificate of incorporation);

(iii) Borrower shall not terminate, amend or modify the Approved Management
Agreement; and

(iv) Borrower shall not (x) enter into any Material Agreement, or amend, modify,
surrender or waive any material rights or remedies under any Material Agreement,
except, in each case, on arms-length commercially reasonable terms,
(y) terminate any Material Agreement, except for terminations in connection with
a material default thereunder, or (z) default in its obligations under any
Material Agreement.

 

LOAN AGREEMENT – Page 63



--------------------------------------------------------------------------------

6.12 ERISA.

(a) Borrower shall not maintain or contribute to, or agree to maintain or
contribute to, or permit any ERISA Affiliate of Borrower to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.

(b) Borrower shall not engage in a non-exempt prohibited transaction under
Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement, the Security Instrument or any other Loan Document) to be a
non-exempt prohibited transaction under such provisions.

6.13 Alterations and Expansions. During the continuance of any Trigger Period or
Event of Default, Borrower shall not incur or contract to incur any capital
improvements requiring Capital Expenditures that are not consistent with the
Approved Annual Budget. Borrower shall not perform, undertake, contract to
perform or consent to any Material Alteration without the prior written consent
of Lender, which consent (in the absence of an Event of Default) shall not be
unreasonably withheld, delayed or conditioned, but may be conditioned on the
delivery of additional collateral in the form of cash or cash equivalents
acceptable to Lender in respect of the amount by which any such Material
Alteration exceeds the Threshold Amount. If Lender’s consent is requested
hereunder with respect to a Material Alteration, Lender may retain a
construction consultant to review such request and, if such request is granted,
Lender may retain a construction consultant to inspect the work from time to
time. Borrower shall, on demand by Lender, reimburse Lender for the reasonable
fees and disbursements of such consultant.

6.14 Advances and Investments. Borrower shall not lend money or make advances to
any Person, or purchase or acquire any stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any Person, except
for Permitted Investments.

6.15 Single-Purpose Entity. Borrower shall not cease to be a Single-Purpose
Entity. Borrower shall not remove or replace any Independent Director without
Cause and without providing at least two Business Days’ advance written notice
thereof to Lender and the Rating Agencies.

6.16 Zoning and Uses. Borrower shall not do any of the following without the
prior written consent of Lender:

(i) initiate or support any limiting change in the permitted uses of the
Property (or to the extent applicable, zoning reclassification of the Property)
or any portion thereof, seek any variance under existing land use restrictions,
laws, rules or regulations (or, to the extent applicable, zoning ordinances)
applicable to the Property, or

 

LOAN AGREEMENT – Page 64



--------------------------------------------------------------------------------

use or permit the use of the Property in a manner that would result in the use
of the Property becoming a nonconforming use under applicable land-use
restrictions or zoning ordinances or that would violate the terms of any Lease,
Material Agreement or Legal Requirement (and if under applicable zoning
ordinances the use of all or any portion of the Property is a nonconforming use,
Borrower shall not cause or permit such nonconforming use to be discontinued or
abandoned;

(ii) impose or consent to the imposition of any restrictive covenants, easements
or encumbrances upon the Property in any manner that is reasonably likely to
have a Material Adverse Effect;

(iii) execute or file any subdivision plat affecting the Property, or institute,
or permit the institution of, proceedings to alter any tax lot comprising the
Property; or

(iv) permit or consent to the Property being used by the public or any Person in
such manner as might make possible a claim of adverse usage or possession or of
any implied dedication or easement.

6.17 Waste. Borrower shall not commit or permit any Waste on the Property, nor
take any actions that might invalidate any insurance carried on the Property
(and Borrower shall promptly correct any such actions of which Borrower becomes
aware).

ARTICLE VII

DEFAULTS

7.1 Event of Default. The occurrence of any one or more of the following events
shall be, and shall constitute the commencement of, an “Event of Default”
hereunder (any Event of Default that has occurred shall continue unless and
until waived by Lender in writing in its sole discretion):

(a) Payment.

(i) Borrower shall default in the payment when due of any principal or interest
owing hereunder or under the Notes (including any mandatory prepayment required
hereunder); or

(ii) Borrower shall default, and such default shall continue for at least two
Business Days after notice to Borrower that such amounts are owing, in the
payment when due of fees, expenses or other amounts owing hereunder, under the
Notes or under any of the other Loan Documents (other than principal and
interest owing hereunder or under the Note).

(b) Representations. Any representation made by Borrower in any of the Loan
Documents, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect (or, with respect to any representation that
itself contains a materiality qualifier, in any respect) as of the date such
representation was made.

 

LOAN AGREEMENT – Page 65



--------------------------------------------------------------------------------

(c) Other Loan Documents. Any Loan Document shall fail to be in full force and
effect or to convey the material Liens, rights, powers and privileges purported
to be created thereby; or a default by Borrower, Sponsor or any of their
respective affiliates shall occur under any of the other Loan Documents or
Material Agreements, or a default by Borrower shall occur under the Approved
Management Agreement, in each case, beyond the expiration of any applicable cure
period.

(d) Bankruptcy, etc.

(i) Any Required SPE shall commence a voluntary case concerning itself under
Title 11 of the United States Code (as amended, modified, succeeded or replaced,
from time to time, the “Bankruptcy Code”);

(ii) any Required SPE shall commence any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of creditors,
dissolution, insolvency or similar law of any jurisdiction whether now or
hereafter in effect relating to such Required SPE, or shall dissolve or
otherwise cease to exist;

(iii) there is commenced against any Required SPE an involuntary case under the
Bankruptcy Code, or any such other proceeding, which remains undismissed for a
period of 60 days after commencement;

(iv) any Required SPE is adjudicated insolvent or bankrupt;

(v) any Required SPE suffers appointment of any custodian or the like for it or
for any substantial portion of its property and such appointment continues
unchanged or unstayed for a period of 60 days after commencement of such
appointment;

(vi) any Required SPE makes a general assignment for the benefit of creditors;
or

(vii) any Required SPE takes any action for the purpose of effecting any of the
foregoing.

(e) Prohibited Change of Control.

(i) A Prohibited Change of Control shall occur; or

(ii) Borrower shall fail to deliver any Nonconsolidation Opinion required to be
delivered pursuant to Section 2.3.

(f) Equity Pledge; Preferred Equity. Any direct or indirect equity interest in
or right to distributions from Borrower shall be subject to a Lien in favor of
any Person, or Borrower or any holder of a direct or indirect interest in
Borrower shall issue preferred equity (or debt granting the holder thereof
rights substantially similar to those generally associated with preferred
equity); except that the following shall be permitted:

(i) any pledge of direct or indirect equity interests in and rights to
distributions from a Qualified Equityholder; and

 

LOAN AGREEMENT – Page 66



--------------------------------------------------------------------------------

(ii) the issuance of direct or indirect preferred equity interests in a
Qualified Equityholder.

Any act, action or state of affairs that would result in an Event of Default
pursuant to this subsection shall be referred to in this Agreement as a
“Prohibited Pledge”.

(g) Insurance. Borrower shall fail to maintain in full force and effect all
Policies required hereunder.

(h) ERISA; Negative Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement contained in
Section 5.8 or in Article VI.

(i) Legal Requirements. Borrower shall fail to cure properly any violations of
Legal Requirements affecting all or any portion of the Property within 30 days
after Borrower first receives written notice of any such violations; provided,
however, if any such violation is reasonably susceptible of cure, but not within
such 30 day period, then Borrower shall be permitted up to an additional 30 days
to cure such violation provided that Borrower commences a cure within such
initial 30 day period and thereafter diligently and continuously pursues such
cure.

(j) Other Covenants. A default shall occur in the due performance or observance
by Borrower of any term, covenant or agreement (other than those referred to in
any other subsection of this Section) contained in this Agreement or in any of
the other Loan Documents, except that in the case of a default that can be cured
by the payment of money, such default shall not constitute an Event of Default
unless and until it shall remain uncured for 10 days after Borrower receives
written notice thereof; and in the case of a default that cannot be cured by the
payment of money but is susceptible of being cured within 30 days, such default
shall not constitute an Event of Default unless and until it remains uncured for
30 days after Borrower receives written notice thereof, provided that within 5
days of its receipt of such written notice, Borrower delivers written notice to
Lender of its intention and ability to effect such cure within such 30 day
period; and if such non-monetary default is not cured within such 30 day period
despite Borrower’s diligent efforts but is susceptible of being cured within 90
days of Borrower’s receipt of Lender’s original notice, then Borrower shall have
such additional time as is reasonably necessary to effect such cure, but in no
event in excess of 90 days from Borrower’s receipt of Lender’s original notice,
provided that prior to the expiration of the initial 30 day period, Borrower
delivers written notice to Lender of its intention and ability to effect such
cure prior to the expiration of such 90 day period.

 

LOAN AGREEMENT – Page 67



--------------------------------------------------------------------------------

7.2 Remedies.

(a) During the continuance of an Event of Default, Lender may by written notice
to Borrower, in addition to any other rights or remedies available pursuant to
this Agreement, the Notes, the Security Instrument and the other Loan Documents,
at law or in equity, declare by written notice to Borrower all or any portion of
the Indebtedness to be immediately due and payable, whereupon all or such
portion of the Indebtedness shall so become due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Collateral (including all rights or remedies
available at law or in equity); provided, however, that, notwithstanding the
foregoing, if an Event of Default specified in Section 7.1(d) shall occur, then
the Indebtedness shall immediately become due and payable without the giving of
any notice or other action by Lender. Any actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in this Agreement or in the
other Loan Documents.

(b) If Lender forecloses on any Collateral, Lender shall apply all net proceeds
of such foreclosure to repay the Indebtedness, the Indebtedness shall be reduced
to the extent of such net proceeds and the remaining portion of the Indebtedness
shall remain outstanding and secured by the remaining Collateral. At the
election of Lender, the Notes shall be deemed to have been accelerated only to
the extent of the net proceeds actually received by Lender with respect to the
Property and applied in reduction of the Indebtedness.

(c) During the continuance of any Event of Default (including an Event of
Default resulting from a failure to satisfy the insurance requirements specified
herein), Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder, take any action to cure such Event of Default. Lender may enter upon
any or all of the Property upon reasonable notice to Borrower for such purposes
or appear in, defend, or bring any action or proceeding to protect its interest
in the Collateral or to foreclose the Security Instrument or collect the
Indebtedness. The costs and expenses incurred by Lender in exercising rights
under this Section (including reasonable attorneys’ fees), with interest at the
Default Rate for the period after notice from Lender that such costs or expenses
were incurred to the date of payment to Lender, shall constitute a portion of
the Indebtedness, shall be secured by the Security Instrument and other Loan
Documents and shall be due and payable to Lender upon demand therefor.

(d) Interest shall accrue on any judgment obtained by Lender in connection with
its enforcement of the Loan at a rate of interest equal to the Default Rate.

7.3 Application of Payments after an Event of Default. Notwithstanding anything
to the contrary contained herein, during the continuance of an Event of Default,
all amounts received by Lender in respect of the Loan shall be applied at
Lender’s sole discretion either toward the components of the Indebtedness (e.g.,
Lender’s expenses in enforcing the Loan, interest, principal and other amounts
payable hereunder) and the Notes or Note Components in such sequence as Lender
shall elect in its sole discretion, or toward the payment of Property expenses.

 

LOAN AGREEMENT – Page 68



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS PRECEDENT

8.1 Conditions Precedent to Closing. This Agreement shall become effective on
the date that all of the following conditions shall have been satisfied (or
waived in accordance with Section 9.3):

(a) Loan Documents. Lender shall have received a duly executed copy of each Loan
Document. Each Loan Document that is to be recorded in the public records shall
be in form suitable for recording.

(b) Collateral Accounts. Each of the Collateral Accounts shall have been
established and funded to the extent required under Article III.

(c) Opinions of Counsel. Lender shall have received, in each case in form and
substance satisfactory to Lender, (i) a New York legal opinion, (ii) a legal
opinion with respect to the laws of the state in which the Property is located,
(iii) a bankruptcy nonconsolidation opinion with respect to each Person owning
at least a 49% direct or indirect equity interest in any Required SPE, and any
affiliated property manager, and (iv) one or more Delaware legal opinion(s)
regarding matters related to Single Member LLC’s.

(d) Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Borrower, the
validity of the Loan Documents and other matters relating thereto, in form and
substance satisfactory to Lender, including:

(i) Authorizing Resolutions. To the extent the required authorizations are not
contained directly in the organizational documents of any Required SPE and
Sponsor, certified copies of the resolutions authorizing the execution and
delivery of the Loan Documents by Sponsor and Borrower.

(ii) Organizational Documents. Certified copies of the organizational documents
of Sponsor and each Required SPE (including any certificate of formation,
certificate of limited partnership, certificate of incorporation, operating
agreement, limited partnership agreement or by-laws), in each case together with
all amendments thereto.

(iii) Certificates of Good Standing or Existence. Certificates of good standing
or existence for Sponsor and each required SPE issued as of a recent date by its
state of organization and by the state in which the Property is located.

(iv) Recycled Entity Certificate. A recycled entity certificate acceptable to
Lender with respect to any required SPE that was formed more than 60 days prior
to the date hereof.

 

LOAN AGREEMENT – Page 69



--------------------------------------------------------------------------------

(e) Lease; Material Agreements. Lender shall have received true, correct and
complete copies of all Leases and all Material Agreements.

(f) Lien Search Reports. Lender shall have received satisfactory reports of
Uniform Commercial Code, tax lien, bankruptcy and judgment searches conducted by
a search firm acceptable to Lender with respect to the Property, Sponsor, each
Required SPE and Borrower’s immediate predecessor, if any, such searches to be
conducted in such locations as Lender shall have requested.

(g) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date either before or after the execution and
delivery of this Agreement.

(h) No Injunction. No Legal Requirement shall exist, and no litigation shall be
pending or threatened, which in the good faith judgment of Lender would enjoin,
prohibit or restrain, or impose or result in the imposition of any material
adverse condition upon, the making or repayment of the Loan or the consummation
of the Transaction.

(i) Representations. The representations in this Agreement and in the other Loan
Documents shall be true and correct in all respects on and as of the Closing
Date with the same effect as if made on such date.

(j) Estoppel Letters. Borrower shall have received and delivered to Lender
estoppel certificates from such parties and in such form and substance as shall
be satisfactory to Lender, each of which shall specify that Lender and its
successors and assigns may rely thereon.

(k) No Material Adverse Effect. No event or series of events shall have occurred
that Lender reasonably believes has had or is reasonably expected to result in a
Material Adverse Effect.

(l) Transaction Costs. Borrower shall have paid all transaction costs (or
provided for the direct payment of such transaction costs by Lender from the
proceeds of the Loan).

(m) Insurance. Lender shall have received certificates of insurance on ACORD
Form 25 for liability insurance and ACORD Form 28 for casualty insurance
demonstrating insurance coverage in respect of the Property of types, in
amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement. Such certificates shall indicate
that Lender and its successors and assigns are named as additional insured on
each liability policy, and that each casualty policy and rental interruption
policy contains a loss payee and mortgagee endorsement in favor of Lender, its
successors and assigns.

(n) Title. Lender shall have received a marked, signed commitment to issue, or a
signed pro-forma version of, a Title Insurance Policy in respect of the
Property, listing only such exceptions as are reasonably satisfactory to Lender.
If the Title Policy is to be issued by, or if disbursement of the proceeds of
the Loan are to be made through, an agent of the actual insurer under the Title
Policy (as opposed to the insurer itself), the actual insurer shall have issued
to Lender for Lender’s benefit a so-called “Insured Closing Letter.”

 

LOAN AGREEMENT – Page 70



--------------------------------------------------------------------------------

(o) Zoning. Lender shall have received evidence reasonably satisfactory to
Lender that the Property is in compliance with all applicable zoning
requirements (including a zoning report, a zoning endorsement if obtainable and
a letter from the applicable municipality if obtainable).

(p) Permits; Certificate of Occupancy. Lender shall have received a copy of all
Permits necessary for the use and operation of the Property and the
certificate(s) of occupancy, if required, for the Property, all of which shall
be in form and substance reasonably satisfactory to Lender.

(q) Engineering Report. Lender shall have received a current Engineering Report
with respect to the Property, which report shall be in form and substance
reasonably satisfactory to Lender.

(r) Environmental Report. Lender shall have received an Environmental Report
(not more than six months old) with respect to the Property that discloses no
material environmental contingencies with respect to the Property.

(s) Survey. Lender shall have received a Survey with respect to the Property in
form and substance reasonably satisfactory to Lender.

(t) Appraisal. Lender shall have obtained an Appraisal of the Property
satisfactory to Lender.

(u) Consents, Licenses, Approvals, etc. Lender shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.

(v) Financial Information. Lender shall have received financial information
relating to the Sponsor, Borrower and the Property that is satisfactory to
Lender.

(w) Annual Budget. Lender shall have received the Annual Budget for the current
calendar year (and, if the Closing Date occurs in December, the Annual Budget
for the next calendar year).

(x) Know Your Customer Rules. At least 10 days prior to the Closing Date, Lender
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

(y) Additional Matters. Lender shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Lender. All corporate and other proceedings, all other
documents (including all documents referred to in this Agreement and not
appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.

 

LOAN AGREEMENT – Page 71



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.1 Successors. Except as otherwise provided in this Agreement, whenever in this
Agreement any of the parties to this Agreement is referred to, such reference
shall be deemed to include the successors and permitted assigns of such party.
All covenants, promises and agreements in this Agreement contained, by or on
behalf of Borrower, shall inure to the benefit of Lender and its successors and
assigns.

9.2 GOVERNING LAW.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE OF LAW RULES TO THE
EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, BORROWER OR SPONSOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(OTHER THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF
A LIEN OR SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK) SHALL BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN NEW YORK, NEW YORK. BORROWER AND SPONSOR HEREBY (i) IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM,
(ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY
MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.4 (AND AGREES THAT SUCH SERVICE AT SUCH
ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).

9.3 Modification, Waiver in Writing. Neither this Agreement nor any other Loan
Document may be amended, changed, waived, discharged or terminated, nor shall
any consent or approval of Lender be granted hereunder, unless such amendment,
change, waiver, discharge, termination, consent or approval is in writing signed
by Lender.

 

LOAN AGREEMENT – Page 72



--------------------------------------------------------------------------------

9.4 Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing by
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery or attempted delivery, addressed as follows
(except that any party hereto may change its address and other contact
information for purposes hereof at any time by sending a written notice to the
other parties to this Agreement in the manner provided for in this Section). A
notice shall be deemed to have been given when delivered or upon refusal to
accept delivery.

 

If to Lender:

   Goldman Sachs Commercial Mortgage Capital, L.P.    6011 Connection Drive,
Suite 550    Irving, Texas 75039    Attention: Michael Forbes

with copies to:

   Goldman Sachs Mortgage Company    200 West Street    New York, New York 10282
   Attention: Daniel Bennett and J. Theodore Borter

and

   Winstead PC    5400 Renaissance Tower    1201 Elm Street    Dallas, Texas
75270-2199    Attention: Brian S. Short, Esq.

If to Borrower:

   DC-3300 Essex, LLC    4211 West Boy Scout Boulevard    Suite 500    Tampa,
Florida 33607

with a copy to:

   GrayRobinson, P.A.    201 North Franklin Street    Suite 2200    Tampa,
Florida 33602    Attention: Stephen Kussner, Esq.

9.5 TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT THEY MAY
LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER,
BORROWER AND SPONSOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH

 

LOAN AGREEMENT – Page 73



--------------------------------------------------------------------------------

THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER AND BORROWER ARE
EACH HEREBY INDIVIDUALLY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

9.6 Headings. The Article and Section headings in this Agreement are included in
this Agreement for convenience of reference only and shall not constitute a part
of this Agreement for any other purpose.

9.7 Assignment and Participation.

(a) Except as expressly set forth in Article II, Borrower may not sell, assign
or otherwise transfer any rights, obligations or other interest of Borrower in
or under the Loan Documents.

(b) Lender and each assignee of all or a portion of the Loan shall have the
right from time to time in its discretion and without the consent of Borrower to
sell one or more of the Notes or any interest therein (an “Assignment”) and/or
sell a participation interest in one or more of the Notes (a “Participation”).
Borrower shall reasonably cooperate with Lender, at Lender’s request, in order
to effectuate any such Assignment or Participation, and Borrower shall promptly
provide such information, legal opinions and documents relating to each Required
SPE, Sponsor, the Property, the Approved Property Manager and any Tenants as
Lender may reasonably request in connection with such Assignment or
Participation. In the case of an Assignment, (i) each assignee shall have, to
the extent of such Assignment, the rights, benefits and obligations of the
assigning Lender as a “Lender” hereunder and under the other Loan Documents,
(ii) the assigning Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to an Assignment, relinquish its
rights and be released from its obligations under this Agreement, and (iii) one
Lender shall serve as agent for all Lenders and shall be the sole Lender to whom
notices, requests and other communications shall be addressed and the sole party
authorized to grant or withhold consents hereunder on behalf of the Lenders
(subject, in each case, to appointment of a Servicer, pursuant to Section 9.22,
to receive such notices, requests and other communications and/or to grant or
withhold consents, as the case may be). Goldman Sachs Mortgage Company or, upon
the appointment of a Servicer, such Servicer, shall maintain, or cause to be
maintained, as non-fiduciary agent for Borrower, a register on which it shall
enter the name or names of the registered owner or owners from time to time of
the Notes. Upon effectiveness of any Assignment of any Note in part, Borrower
will promptly provide to the assignor and the assignee separate Notes in the
amount of their respective interests (but, if applicable, with a notation
thereon that it is given in substitution for and replacement of an original Note
or any replacement thereof), and otherwise in the form of such Note, upon return
of the Note then being replaced. Each potential or actual assignee, participant
or investor in a Securitization, and each Rating Agency, shall be entitled to
receive all information received by Lender under this Agreement. After the
effectiveness of any Assignment, the party conveying the Assignment shall
provide notice to Borrower and each Lender of the identity and address of the
assignee. Notwithstanding anything in this Agreement to the contrary, after an
Assignment, the assigning Lender (in addition to the assignee) shall continue to
have the benefits of any indemnifications contained in this Agreement that such
assigning Lender had prior to such assignment with respect to matters occurring
prior to the date of such assignment.

 

LOAN AGREEMENT – Page 74



--------------------------------------------------------------------------------

(c) If, pursuant to this Section, any interest in this Agreement or any Note is
transferred to any transferee, such transferee shall, promptly upon receipt of
written request from Borrower, furnish to Borrower Form W-9, Form W-8BEN or Form
W-8ECI, as applicable.

9.8 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

9.9 Preferences; Waiver of Marshalling of Assets. Lender shall have no
obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the obligations of Borrower pursuant to
the Loan Documents. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the Loan Documents. If any
payment to Lender is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then the obligations hereunder or portion thereof intended to
be satisfied by such payment shall be revived and continue in full force and
effect, as if such payment had not been made. Borrower hereby waives any legal
right otherwise available to Borrower that would require the sale of any
Collateral either separate or apart from other Collateral, or require Lender to
exhaust its remedies against any Collateral before proceeding against any other
Collateral. Without limiting the foregoing, to the fullest extent permitted by
law, Borrower hereby waives and shall not assert any rights in respect of a
marshalling of Collateral, a sale in the inverse order of alienation, any
homestead exemption, the administration of estates of decedents, or any other
matters whatsoever to defeat, reduce or affect the right of Lender under the
Loan Documents to a sale of the Collateral or any portion thereof in any
sequence and any combination as determined by Lender in its sole discretion.

9.10 Remedies of Borrower. If a claim is made that Lender or its agents have
unreasonably delayed acting or acted unreasonably in any case where by law or
under this Agreement or the other Loan Documents, any of such Persons has an
obligation to act promptly or reasonably, Borrower agrees that no such Person
shall be liable for any monetary damages, and Borrower’s sole remedy shall be
limited to commencing an action seeking specific performance, injunctive relief
and/or declaratory judgment; provided, however, that the forgoing shall not
prevent Borrower from obtaining a monetary judgment against Lender if it is
determined by a court of competent jurisdiction that Lender acted with gross
negligence, bad faith or willful misconduct. Notwithstanding anything herein to
the contrary, Borrower shall not assert, and hereby waives, any claim against
Lender and/or its affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (whether or not the claim therefor is based on contract, tort
or duty imposed by any applicable Legal Requirement) arising out of, as a result
of, or in any way related to, the Loan Agreement or any other Loan Document or
any agreement or instrument contemplated

 

LOAN AGREEMENT – Page 75



--------------------------------------------------------------------------------

hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and Borrower
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

9.11 Offsets, Counterclaims and Defenses. All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any offsets or counterclaims or defenses. Borrower
waives the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness. Any assignee of Lender’s interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
against the assigning Lender.

9.12 No Joint Venture. Nothing in this Agreement is intended to create a joint
venture, partnership, tenancy-in-common, or joint tenancy relationship between
Borrower and Lender, nor to grant Lender any interest in the Property other than
that of mortgagee or lender.

9.13 Conflict; Construction of Documents. In the event of any conflict between
the provisions of this Agreement and the provisions of the other Loan Documents,
the provisions of this Agreement shall prevail. The parties acknowledge that
they were each represented by competent counsel in connection with the
negotiation, drafting and execution of the Loan Documents and that the Loan
Documents shall not be subject to the principle of construing their meaning
against the party that drafted same.

9.14 Brokers and Financial Advisors. Borrower represents that neither it nor
Sponsor has dealt with any financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower agrees to indemnify and hold Lender harmless from and
against any and all claims, liabilities, costs and expenses of any kind in any
way relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower in connection with the transactions contemplated in this
Agreement. The provisions of this Section 9.14 shall survive the expiration and
termination of this Agreement and the repayment of the Indebtedness.

9.15 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. Any counterpart
delivered by facsimile, pdf or other electronic means shall have the same import
and effect as original counterparts and shall be valid, enforceable and binding
for the purposes of this Agreement.

9.16 Estoppel Certificates.

(a) Borrower shall execute, acknowledge and deliver to Lender, within five days
after receipt of Lender’s written request therefor at any time from time to
time, a statement in writing setting forth (A) the Principal Indebtedness,
(B) the date on which installments of interest and/or principal were last paid,
(C) any offsets or defenses to the payment of the Indebtedness, (D) that the
Notes, this Agreement, the Security Instrument and the other Loan

 

LOAN AGREEMENT – Page 76



--------------------------------------------------------------------------------

Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification, (E) that neither Borrower
nor, to Borrower’s knowledge, Lender, is in default under the Loan Documents (or
specifying any such default), (F) that all Leases are in full force and effect
and have not been modified (except in accordance with the Loan Documents),
(G) whether or not any of the Tenants under the Leases are in material default
under the Leases (setting forth the specific nature of any such material
defaults) and (H) such other matters as Lender may reasonably request. Any
prospective purchaser of any interest in a Loan shall be permitted to rely on
such certificate.

(b) Upon Lender’s written request, Borrower shall use commercially reasonable
efforts to obtain from each Tenant and thereafter promptly deliver to Lender
duly executed estoppel certificates from any one or more Tenants specified by
Lender, attesting to such facts regarding the Leases as Lender may reasonably
require, including attestations that each Lease covered thereby is in full force
and effect with no material defaults thereunder on the part of any party, that
rent has not been paid more than one month in advance, except as security, and
that the Tenant claims no defense or offset against the full and timely
performance of its obligations under the Lease. Borrower shall not be required
to deliver such certificates more frequently than one time in any 12-month
period, other than the 12-month period during which a Securitization occurs or
is attempted.

9.17 General Indemnity; Payment of Expenses.

(a) Borrower, at its sole cost and expense, shall protect, indemnify, reimburse,
defend and hold harmless Lender and its officers, partners, members, directors,
trustees, advisors, employees, agents, sub-agents, affiliates, successors,
participants and assigns of any and all of the foregoing (collectively, the
“Indemnified Parties”) for, from and against any and all Damages of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
of the Indemnified Parties, in any way relating to or arising out of Lender’s
interest in the Loan; provided, however, that no Indemnified Party shall have
the right to be indemnified hereunder to the extent that such Damages have been
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnified Party.

(b) If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section are unenforceable in whole or in part or are otherwise unavailable to an
Indemnified Party or insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by Indemnified Party as a result of any
Damages the maximum amount Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Section will be in addition
to any liability that Borrower may otherwise have hereunder and under the other
Loan Documents.

(c) To the extent any Indemnified Party has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Party shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this Section,
except to the extent that Borrower suffers actual prejudice as a result of such
failure. In connection with any claim for which indemnification is

 

LOAN AGREEMENT – Page 77



--------------------------------------------------------------------------------

sought hereunder, Borrower shall have the right to defend the applicable
Indemnified Party (if requested by the applicable Indemnified Party, in the name
of such Indemnified Party) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified Party. Upon assumption by
Borrower of any defense pursuant to the immediately preceding sentence, Borrower
shall have the right to control such defense, provided that the Applicable
Indemnified Party shall have the right to reasonably participate in such defense
and Borrower shall not consent to the terms of any compromise or settlement of
any action defended by Borrower in accordance with the foregoing without the
prior consent of the applicable Indemnified Party, unless such compromise or
settlement (i) includes an unconditional release of the applicable Indemnified
Party from all liability arising out of such action and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of the applicable Indemnified Party. The applicable Indemnified Party
shall have the right to retain its own counsel if (i) Borrower shall have failed
to employ counsel reasonably satisfactory to the applicable Indemnified Party in
a timely manner, or (ii) the applicable Indemnified Party shall have been
advised by counsel that there are actual or potential material conflicts of
interest between Borrower and the applicable Indemnified Party, including
situations in which there are one or more legal defenses available to the
applicable Indemnified Party that are different from or additional to those
available to Borrower. So long as Borrower is conducting the defense of any
action defended by Borrower in accordance with the foregoing in a prudent and
commercially reasonable manner, Lender and the applicable Indemnified Party
shall not compromise or settle such action defended without Borrower’s consent,
which shall not be unreasonably withheld or delayed. Upon demand, Borrower shall
pay or, in the sole discretion of the applicable Indemnified Party, reimburse
the applicable Indemnified Party for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals retained by the Applicable Indemnified Party in
accordance with this Section in connection with defending any claim subject to
indemnification hereunder.

(d) Any amounts payable to Lender by reason of the application of this Section
shall be secured by the Security Instrument and shall become immediately due and
payable and shall bear interest at the Default Rate from the date Damages are
sustained by the Indemnified Parties until paid.

(e) The provisions of and undertakings and indemnification set forth in this
Section shall survive the satisfaction and payment in full of the Indebtedness
and termination of this Agreement.

(f) Borrower shall reimburse Lender upon receipt of written notice from Lender
for (i) all out-of-pocket costs and expenses incurred by Lender (or any of its
affiliates) in connection with the origination of the Loan, including legal fees
and disbursements, accounting fees, and the costs of the Appraisal, the
Engineering Report, the Title Insurance Policy, the Survey, the Environmental
Report and any other third-party diligence materials; (ii) all out-of-pocket
costs and expenses incurred by Lender (or any of its affiliates) in connection
with (A) monitoring Borrower’s ongoing performance of and compliance with
Borrower’s agreements and covenants contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date, including confirming compliance with environmental and insurance
requirements, (B) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this

 

LOAN AGREEMENT – Page 78



--------------------------------------------------------------------------------

Agreement and the other Loan Documents and any other documents or matters
relating hereto (including Leases, Material Agreements, and Permitted
Encumbrances), (C) filing, registration and recording fees and expenses and
other similar expenses incurred in creating and perfecting the Liens in favor of
Lender pursuant to this Agreement and the other Loan Documents (including the
filing, registration or recording of any instrument of further assurance) and
all federal, state, county and municipal, taxes (including, if applicable,
intangible taxes), search fees, title insurance premiums, duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of the Loan Documents, any mortgage supplemental thereto, any security
instrument with respect to the Collateral or any instrument of further
assurance, (D) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents or any Collateral, and (E) the satisfaction of any
Rating Condition in respect of any matter required or requested by Borrower
hereunder; and (iii) all actual out-of-pocket costs and expenses (including
attorney’s fees and, if the Loan has been Securitized, special servicing fees)
incurred by Lender (or any of its affiliates) in connection with the enforcement
of any obligations of Borrower, or a Default by Borrower, under the Loan
Documents, including any actual or attempted foreclosure, deed-in-lieu of
foreclosure, refinancing, restructuring, settlement or workout and any
insolvency or bankruptcy proceedings (including any applicable transfer taxes).
Without limiting the foregoing, Borrower shall pay all costs, expenses and fees
of Lender and its Servicer, operating advisor and securitization trustee
resulting from Defaults by Borrower or requests by Borrower (including
enforcement expenses and any liquidation fees, workout fees, special servicing
fees, operating advisor consulting fees or any other similar fees and interest
payable on advances made by the Servicer or the securitization trustee with
respect to delinquent debt service payments or expenses of curing Borrower’s
defaults under the Loan Documents, and any expenses paid by Servicer or a
trustee in respect of the protection and preservation of any Property, such as
payment of taxes and insurance premiums); and the costs of all property
inspections and/or appraisals (or any updates to any existing inspection or
appraisal) that Servicer may be required to obtain due to a request by Borrower
or the occurrence of a Default.

9.18 No Third-Party Beneficiaries. This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower, and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender, Borrower and Indemnified Parties any right to insist upon or
to enforce the performance or observance of any of the obligations contained
herein or therein. All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender, and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof, and
no other Person shall under any circumstances be deemed to be a beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

LOAN AGREEMENT – Page 79



--------------------------------------------------------------------------------

9.19 Recourse.

(a) Subject to the qualifications herein, Lender shall not enforce Borrower’s
obligation to pay the Indebtedness by any action or proceeding wherein a
deficiency judgment or other judgment establishing personal liability shall be
sought against Borrower or any of its affiliates, or any Exculpated Person,
except for foreclosure actions or any other appropriate actions or proceedings
in order to fully exercise Lender’s remedies in respect of, and to realize upon,
the Collateral, and except for any actions to enforce any obligations expressly
assumed or guaranteed by any guarantor, indemnitor or similar party (whether or
not such party is an Exculpated Person) under the Loan Documents.

(b) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all Damages to Lender (including the legal and other expenses of
enforcing the obligations of Borrower under this Section and the Sponsor and
Carter and Associates under the Guaranty) resulting from or arising out of any
of the following (the “Indemnified Liabilities”), which Indemnified Liabilities
shall be guaranteed by Sponsor and Carter and Associates pursuant to the
Guaranty:

(i) any material physical Waste at the Property committed or permitted by
Borrower, the Sponsor or any of their respective affiliates;

(ii) any fraud or willful misrepresentation committed by Borrower, the Sponsor
or any of their respective affiliates;

(iii) any willful misconduct by Borrower, the Sponsor or any of their respective
affiliates (including wrongful interference by any such Person with the exercise
of remedies by Lender during the continuance of an Event of Default);

(iv) the misappropriation or misapplication by Borrower, the Sponsor or any of
their respective affiliates of any funds in violation of the Loan Documents
(including misappropriation or misapplication of Revenues, security deposits
and/or Loss Proceeds);

(v) any voluntary Debt if and to the extent the continued existence of such Debt
is prohibited hereunder;

(vi) any breach by Borrower or the Sponsor of any representation or covenant
regarding environmental matters contained in this Agreement or in the
Environmental Indemnity;

(vii) the failure to pay or maintain the Policies or pay the amount of any
deductible required thereunder following a Casualty or other insurance claim,
provided Lender permits cash flow from the Property to be applied for such
purpose;

(viii) the failure of Borrower to be, and to at all times have been, a
Single-Purpose Entity (for the avoidance of doubt, the recourse described in
this clause shall be in addition to the full recourse for a substantive
consolidation described below);

(ix) removal of personal property from the Property during or in anticipation of
an Event of Default, unless replaced with personal property of the same utility
and of the same or greater value and utility;

 

LOAN AGREEMENT – Page 80



--------------------------------------------------------------------------------

(x) any fees or commissions paid by Borrower to any affiliate in violation of
the terms of the Loan Documents;

(xi) any bankruptcy of any Required SPE, provided that, for this purpose
“Damages” shall be limited to the amount by which such costs and expenses exceed
the costs and expenses Lender would have incurred in an uncontested foreclosure
on the Property (for the avoidance of doubt, the recourse described in this
clause shall be in addition to the full recourse for a substantive consolidation
described below);

(xii) any transfer taxes resulting from Lender’s exercise of remedies following
an Event of Default; and

(xiii) Borrower’s failure to pay any tenant improvement allowance to Catholic
Health Initiatives for a Power Upgrade (as defined in the CHI Lease) as required
pursuant to the terms of Section 8.4.2 of the CHI Lease.

In addition to the foregoing, the Loan shall be fully recourse to Borrower and
Sponsor, jointly and severally, if (i) there is any unauthorized Transfer of the
Property or any other Collateral (including unauthorized Liens and encumbrances
on the Collateral) or Prohibited Change of Control or Prohibited Pledge, in each
case, in violation of the Loan Documents, (ii) any petition for bankruptcy,
insolvency, dissolution or liquidation under the Bankruptcy Code or any similar
federal or state law is filed by, consented to, or acquiesced in by, any
Required SPE, (iii) any Required SPE or any of their respective affiliates
(including Sponsor) shall have colluded with other creditors to cause an
involuntary bankruptcy filing with respect to any Required SPE, or (iv) any
Required SPE fails to be, and to at all times have been, a Single-Purpose
Entity, which failure results in a substantive consolidation of Borrower with
any affiliate in a bankruptcy or similar proceeding (or the filing by any party
of a motion for substantive consolidation in bankruptcy citing any such
failure).

(c) The foregoing limitations on personal liability shall in no way impair or
constitute a waiver of the validity of the Notes, the Indebtedness secured by
the Collateral, or the Liens on the Collateral, or the right of Lender, as
mortgagee or secured party, to foreclose and/or enforce its rights with respect
to the Collateral after an Event of Default. Nothing in this Agreement shall be
deemed to be a waiver of any right which Lender may have under the Bankruptcy
Code to file a claim for the full amount of the debt owing to Lender by Borrower
or to require that all Collateral shall continue to secure all of the
Indebtedness owing to Lender in accordance with the Loan Documents. Lender may
seek a judgment on the Note (and, if necessary, name Borrower in such suit) as
part of judicial proceedings to foreclose on any Collateral or as a prerequisite
to any such foreclosure or to confirm any foreclosure or sale pursuant to power
of sale thereunder and in the event any suit is brought on the Notes, or with
respect to any Indebtedness or any judgment rendered in such judicial
proceedings, such judgment shall constitute a Lien on and may be enforced on and
against the Collateral and the rents, profits, issues, products and proceeds
thereof. Nothing in this Agreement shall impair the right of Lender to
accelerate the maturity of the Note upon the occurrence of an Event of Default,
nor shall anything in this Agreement impair or be construed to impair the right
of Lender to seek personal judgments, and to enforce all rights and remedies
under applicable law, jointly and severally against any indemnitors and
guarantors to the extent allowed by any applicable Loan

 

LOAN AGREEMENT – Page 81



--------------------------------------------------------------------------------

Documents. The provisions set forth in this Section are not intended as a
release or discharge of the obligations due under the Note or under any Loan
Documents, but are intended as a limitation, to the extent provided in this
Section, on Lender’s right to sue for a deficiency or seek a personal judgment
except as required in order to realize on the Collateral.

9.20 Right of Set-Off. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
during the continuance of an Event of Default, Lender may from time to time,
without presentment, demand, protest or other notice of any kind (all of such
rights being hereby expressly waived), set-off and appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by Lender (including branches, agencies or affiliates of Lender wherever
located) to or for the credit or the account of Borrower against the obligations
and liabilities of Borrower to Lender hereunder, under the Notes, the other Loan
Documents or otherwise, irrespective of whether Lender shall have made any
demand hereunder and although such obligations, liabilities or claims, or any of
them, may be contingent or unmatured, and any such set-off shall be deemed to
have been made immediately upon the occurrence of an Event of Default even
though such charge is made or entered on the books of Lender subsequent thereto.

9.21 Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of appraisals of
the Property or other Collateral, (b) any environmental report, or (c) any other
matters or items, including engineering, soils and seismic reports that are
contemplated in the Loan Documents. Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting Lender’s rights under the Loan Documents,
and shall not render Lender liable to Borrower or any third party for the
existence, sufficiency, accuracy, completeness or legality thereof.

9.22 Servicer. Lender may delegate any and all rights and obligations of Lender
hereunder and under the other Loan Documents to the Servicer upon notice by
Lender to Borrower, whereupon any notice or consent from the Servicer to
Borrower, and any action by Servicer on Lender’s behalf, shall have the same
force and effect as if Servicer were Lender.

9.23 No Fiduciary Duty.

(a) Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its affiliates and their respective equityholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Sponsor, Borrower or any other Person or any of their respective
affiliates or to advise or opine on any related solvency or viability issues.

 

LOAN AGREEMENT – Page 82



--------------------------------------------------------------------------------

(b) It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor,
(ii) the Transaction is an arm’s-length commercial transactions between the
Lending Parties, on the one hand, and Borrower, on the other, (iii) each Lending
Party is acting solely as principal and not as the agent or fiduciary of
Borrower, Sponsor or their respective affiliates, stockholders, employees or
creditors or any other Person and (iv) nothing in this Agreement, the other Loan
Documents, the Transaction or otherwise shall be deemed to create (A) a
fiduciary duty (or other implied duty) on the party of any Lending Party to
Sponsor, Borrower, any of their respective affiliates, stockholders, employees
or creditors, or any other Person or (B) a fiduciary or agency relationship
between Sponsor, Borrower or any of their respective affiliates, stockholders,
employees or creditors, on the one hand, and the Lending Parties, on the other.
Borrower agrees that neither it nor Sponsor nor any of their respective
affiliates shall make, and hereby waives, any claim against the Lending Parties
based on an assertion that any Lending Party has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to Borrower, Sponsor
of their respective affiliates, stockholders, employees or creditors. Nothing in
this Agreement or the other Loan Documents is intended to confer upon any other
Person (including affiliates, stockholders, employees or creditors of Borrower
and Sponsor) any rights or remedies by reason of any fiduciary or similar duty.

(c) Borrower acknowledges that it has been advised that the Lending Parties are
a full service financial services firm engaged, either directly or through
affiliates in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of affiliates of Borrower, including Sponsor,
as well as of other Persons that may (i) be involved in transactions arising
from or relating to the Transaction, (ii) be customers or competitors of
Borrower, Sponsor and/or their respective affiliates, or (iii) have other
relationships with Borrower, Sponsor and/or their respective affiliates. In
addition, the Lending Parties may provide investment banking, underwriting and
financial advisory services to such other Persons. The Lending Parties may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of affiliates of Borrower, including Sponsor, or such other Persons.
The Transaction may have a direct or indirect impact on the investments,
securities or instruments referred to in this paragraph. Although the Lending
Parties in the course of such other activities and relationships may acquire
information about the Transaction or other Persons that may be the subject of
the Transaction, the Lending Parties shall have no obligation to disclose such
information, or the fact that the Lending Parties are in possession of such
information, to Borrower, Sponsor or any of their respective affiliates or to
use such information on behalf of Borrower, Sponsor or any of their respective
affiliates.

 

LOAN AGREEMENT – Page 83



--------------------------------------------------------------------------------

(d) Borrower acknowledges and agrees that Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.

9.24 Borrower Information. Borrower shall make available to Lender all
information concerning its business and operations that Lender may reasonably
request. Lender shall have the right to disclose any and all information
provided to Lender by Borrower or Sponsor regarding Borrower, Sponsor, the Loan
and the Property (i) to affiliates of Lender and to Lender’s agents and
advisors, (ii) to any actual or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer, participation or
Securitization of all or any portion of the Loan or any participations therein,
and to any investors or prospective investors in the Certificates, and their
respective advisors and agents, including the operating advisor, or to any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations, or to any Person that is a party to a repurchase agreement with
respect to the Loan, (iii) to any rating agency in connection with a
Securitization or as otherwise required in connection with a disposition of the
Loan, (iv) to any Person necessary or desirable in connection with the exercise
of any remedies hereunder or under any other Loan Document following an Event of
Default, (v) to any governmental agency , including the Comptroller of the
Currency, the Board of Governors of the Federal Reserve System, the FDIC, the
Securities and Exchange Commission and any other regulatory authority that may
exercise authority over Lender or any investor in the Certificates (including
the Servicer, the Securitization trustee and their respective agents and
employees) or any representative thereof, and to the National Association of
Insurance Commissioners, in each case if requested by such governmental agency
or otherwise required to comply with the applicable rules and regulations of
such governmental agency or if required pursuant to legal or judicial process
and (vi) in any Disclosure Document (as defined in the Cooperation Agreement).
In addition, Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to Lender in connection
with the administration and management of this Agreement and the other Loan
Documents. Each party hereto (and each of their respective affiliates,
employees, representatives or other agents) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure. For the purpose of this Section, “tax structure” means any facts
relevant to the federal income tax treatment of the Transaction but does not
include information relating to the identity of any of the parties hereto or any
of their respective affiliates.

9.25 PATRIOT Act Records. Lender hereby notifies Borrower that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower and Sponsor, which information includes the
name and address of Borrower and Sponsor and other information that will allow
Lender to identify Borrower or Sponsor in accordance with the PATRIOT Act.

9.26 Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONTAIN THE
ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES,

 

LOAN AGREEMENT – Page 84



--------------------------------------------------------------------------------

WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS, CONFIDENTIALITY AGREEMENTS
AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE SPECIFIED IN ANY TERM
SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN OBLIGATION OF BORROWER AND
SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS, FLEX PROVISION, EXIT FEES
AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE CLOSING).

9.27 Publicity. If the Loan is made, Lender may issue press releases,
advertisements and other promotional materials describing in general terms or in
detail Lender’s participation in such transaction, and may utilize photographs
of the Property in such promotional materials. Borrower shall not make any
references to Lender in any press release, advertisement or promotional material
issued by Borrower or Sponsor, unless Lender shall have approved of the same in
writing prior to the issuance of such press release, advertisement or
promotional material.

9.28 Delay Not a Waiver. Neither any failure nor any delay on the part of Lender
in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, under
any other Loan Document, or under any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable
hereunder or under any other Loan Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement, the Note or the other Loan Documents, or to declare a
default for failure to effect prompt payment of any such other amount.

9.29 Schedules and Exhibits Incorporated. The Schedules and Exhibits annexed
hereto are hereby incorporated herein as a part of this Agreement with the same
effect as if set forth in the body hereof.

[Remainder of page intentionally left blank;

Signature Pages to follow.]

 

LOAN AGREEMENT – Page 85



--------------------------------------------------------------------------------

Lender and Borrower are executing this Agreement as of the date first above
written.

 

LENDER:

 

GOLDMAN SACHS COMMERCIAL

MORTGAGE CAPITAL, L.P.,

a Delaware limited partnership

By:

 

/s/ Joseph M. Osborne

 

Name:

 

Joseph M. Osborne

 

Title:

 

Chief Operating Officer and General

Counsel

 

LOAN AGREEMENT – Signature Page



--------------------------------------------------------------------------------

BORROWER:

 

DC-3300 ESSEX, LLC,

a Delaware limited liability company

By:

 

CARTER/VALIDUS OPERATING

PARTNERSHIP, LP,

a Delaware limited partnership,

its Member

       

By:

 

CARTER VALIDUS MISSION CRITICAL REIT, INC.,

a Maryland corporation,

its General Partner

   

By:

 

/s/ Todd Sakow

     

Name: Todd Sakow

     

Title:   Chief Financial Officer

 

LOAN AGREEMENT – Signature Page



--------------------------------------------------------------------------------

Exhibit A

Organizational Chart

[Organizational Chart follows this cover page.]

 

EXHIBIT A, Organizational Chart – Cover Page



--------------------------------------------------------------------------------

Exhibit B

Form of Tenant Notice

[BORROWER’S LETTERHEAD]

___________, 20__

 

  Re:

Lease dated _________________________, 20___ between
___________________________________, as Landlord, and
______________________________, as Tenant, concerning premises known as
______________________________ (the “Building”).

Dear Tenant:

As of _______________, 20___, ______________________________, the owner of the
Building, has transferred the Building to ______________________________ (the
“New Landlord”). The undersigned hereby directs and authorizes you to make all
rental payments and other amounts payable by you pursuant to your lease as
follows:

(x) If the payment is made by wire transfer, you shall transfer the applicable
funds to the following account:

Bank:

Account Name

Account No.:

ABA No.:

Contact:

(y) If the payment is made by check, you shall deliver your payment to the
following address: [LOCKBOX ADDRESS].

In addition, please amend the insurance policies that you are required to
maintain under your lease to include the new owner as an additional insured
thereon.

The instructions set forth herein are irrevocable and are not subject to
modification by us or the New Landlord in any manner. Only [name of then-current
Lender], or its successors and assigns, may by written notice to you rescind or
modify the instructions contained herein.

Thank you in advance for your cooperation and if you have any questions, please
call ______________________________ at (            ) _____-_________.

Very truly yours,

 

EXHIBIT B, Form of Tenant Notice – Page 1



--------------------------------------------------------------------------------

Schedule A

Property

Being Lot 8C, Block B, TECHNOLOGY BUSINESS CAMPUS ADDITION, an addition to the
City of Richardson, Collin County, Texas, according to the plat thereof recorded
in Volume 2010, Page 326, Map Records, Collin County, Texas.

 

SCHEDULE A, Property – Solo Page



--------------------------------------------------------------------------------

Schedule B

Exception Report

NONE

 

SCHEDULE B, Exception Report – Solo Page



--------------------------------------------------------------------------------

Schedule C

Deferred Maintenance Conditions

 

1.

Recaulking exterior facades.

 

2.

Repairs to concrete parking lot.

 

SCHEDULE C, Deferred Maintenance Conditions – Solo Page



--------------------------------------------------------------------------------

Schedule D

Rent Roll

[Rent Roll for the Property follows this cover page.]

 

SCHEDULE D, Rent Roll – Cover Page



--------------------------------------------------------------------------------

Schedule E

Material Agreements

-Declaration dated April 5, 2001 executed by Vantage Development #27, Inc. and
Vantage Development #32, Inc. recorded under cc# 2002-0016779, Real Property
Records of Collin County Texas.

-Reimbursement Agreement dated July 20, 2010 by and between Vantage Development
#43, LLC and 3300 Essex, LP and filed under cc# 20100721000749590, Real Property
Records of Collin County Texas.

-Amended and Restated Master Declaration of Covenants Restrictions and
Development Standards Applicable to Technology Business Campus dated
December 27, 2004 executed by Vantage Development #27, Inc. and Vantage
Development #32, Inc. recorded in Volume 5097, Page 4089, Real Property Records
of Collin County Texas.

-Property Management and Leasing Agreement dated as of the Closing Date between
Borrower and the initial Approved Property Manager, an affiliate of Borrower.

 

SCHEDULE E, Material Agreements – Solo Page